

        [Net Lease]
        LEASE




THIS LEASE (this “Lease”) is made as of this _____ day of ________________,
2020, (the “Effective Date”) between DPIF2 CA 20 Christy Street, LLC, a Delaware
limited liability company ("Landlord"), and the Tenant named below.


BASIC LEASE INFORMATION




Tenant: Bloom Energy Corporation, a Delaware corporation
Tenant's representative, 4353 No. First Street
address, and phone no.: San Jose, California 95134
        Attention: General Counsel


Premises:   The Building (as hereinafter defined) and the Exterior Premises (as
hereinafter defined) located on the parcel legally described on Exhibit A-1
attached hereto and depicted on Exhibit A-2 attached hereto.


Building: The building commonly known as 44370 Christy Street, Fremont
California and containing approximately 89,336 square feet.


Tenant's Proportionate Share
of the Building: 100%


Lease Term: The initial term of this Lease (the “Initial Term”) shall begin on
the Commencement Date and end on the last day of the eighty-fourth (84th) full
calendar month thereafter, subject to two (2) options to extend the Lease Term
for the First Extension Term and Second Extension Term (as hereafter defined)
pursuant to Addendum 5 - Renewal Options attached hereto and made a part hereof.
References in this Lease to the “Lease Term” shall mean the Initial Term as the
same may be extended by the First Extension Term and the Second Extension Term,
as applicable.


Commencement Date: The latest to occur of (i) November 1, 2020; (ii) Landlord’s
delivery of the Premises to Tenant in the Required Condition (as defined in
Paragraph 2(a) below; and (iii) and Substantial Completion of the Tenant
Improvements, as defined in Paragraph 9(i) of Addendum 3 – Work Letter (the
“Work Letter”) (the “Commencement Date”), but not later than January 1, 2021
(the “Outside Commencement Date”, as such date may delayed by Landlord Delays or
Tenant Delays (as defined in the Work Letter) or Excused Delays, as defined in
Paragraph 33 below).
.
Annual Base Rent:   $1,876,056.00 for the first twelve (12) months of the Term,
subject to increases as provided in Addendum 1 - Base Rent Adjustments


1



--------------------------------------------------------------------------------





Abatement of Base Rent:  As provided in Addendum 2 – Base Rent Abatement (the
      “Rent Abatement Period”)


Initial Monthly Base Rent: $156,338.00


Initial Estimated Monthly Total Operating Expenses
Operating Expense Payment: (which include Taxes and Insurance):   $35,375.50
(estimates only and subject
to adjustment to actual costs   Taxes:  $19,356.13
and expenses according to the   
provisions of this Lease)   Insurance:  $5,589.64
            


Total of Initial Monthly Base Rent and
Estimated Operating Expense Payment: $191,713.50


Letter of Credit: Total Letter of Credit Amount: $500,000.00 (“Total L C
 Amount”)
        Initial Letter of Credit Amount: $200,000.00  (“Initial L C  Amount”) to
be increased to $500,000.00 (“L C Amendment  Amount”)


Broker:    Jones Lang LaSalle, representing Landlord and Tenant in dual   
    agency
        4085 Campbell Ave., Suite 150
        Menlo Park, CA


Exhibits: A-1- Legal Description
        A-2 - Site Plan
        B - Rules and Regulations
        C - Notice of Lease Term Dates
        D - -Form of Insurance Certificate
        E - List of Permitted Hazardous Materials


Addenda: Addendum 1 - Base Rent Adjustments
        Addendum 2 - Base Rent Abatement
        Addendum 3 - Work Letter
        Addendum 4 – Move Out Conditions
        Addendum 5 - Renewal Options
        Addendum 6 – Form of Letter of Credit


1. Granting Clause. In consideration of the obligation of Tenant to pay rent as
herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.
2. Condition of Premises; Acceptance of Premises; Delay; Measurement of
Premises; CASp.
        (a) Condition of Premises. On the Commencement Date, Landlord, at
Landlord’s sole cost and expense, shall deliver the Premises to Tenant (i) with
all Building Systems (as defined in


- 2 –

--------------------------------------------------------------------------------



Paragraph 10 below) and the Building Structure (as defined in Paragraph 10
below) in good working order and repair; (ii) with all existing improvements and
trade fixtures that were in place in the Premises on the Effective Date,
including, without limitation, all process piping and the air compressor, in
place and in good working order and repair; and (iii) with a TPO, welded seam,
white reflective 60 mil roof replacement with a 20-year warranty (all of the
foregoing, the “Landlord’s Work”). In addition, not later than the Commencement
Date, the Premises shall be in the condition required by the closure plan filed
by the previous tenant, with such condition certified as compliant by the
governmental authority with jurisdiction over the closure plan (the “Closure
Condition”). Provided that on or before the Commencement Date Landlord has
delivered the Premises to Tenant with the Landlord’s Work completed and the
Closure Condition satisfied (the “Required Condition”), subject to the
correction of any punch list items with respect to the Landlord’s Work, Tenant
shall accept the Premises in its condition as of the Commencement Date, subject
to all applicable laws, ordinances, regulations, covenants and restrictions.
Landlord warrants that the Building Systems (as defined in Paragraph 11 below)
will be in good working order and repair for six (6) months from the
Commencement Date, and Landlord, at Landlord’s sole cost and expense (without
pass-through to Tenant), shall make any repairs to or replacements of the
Building Systems during such six (6)- month period.
        (b) Delay in Delivery. The Outside Commencement Date is January 1, 2021.
If for any reason other than due to the act or omission of Tenant, or an Excused
Delay, the Premises have not been delivered by Landlord to Tenant in the
Required Condition, then the Commencement Date shall be the date on which the
Premises have been delivered to Tenant in the Required Condition, and for each
day after January 1, 2021 until the Premises have been delivered to Tenant in
the Required Condition, Base Rent shall abate, which abatement shall be in
addition to the abatement of Base Rent provided for in Addendum 2 – Base Rent
Abatement.
        (c) Excused Delays. For avoidance of doubt, the date of Landlord’s
delivery of the Premises to Tenant in the Required Condition, the date of
Substantial Completion of the Tenant Improvements, the Commencement Date (and
Tenant’s obligation to pay Tenant’s Proportionate Share of Operating Expenses),
the Outside Commencement Date and the commencement of the Rent Abatement Period
(and Tenant’s obligation to pay Monthly Base Rent) each shall be extended one
(1) day for each day of Excused Delay.
        (d) Notice of Lease Term Dates. Within ten (10) business days following
the Commencement Date, Landlord and Tenant shall execute a Notice of Lease Term
Dates memorandum in the form attached hereto as Exhibit C setting forth the
Commencement Date and expiration date of the Lease (the “Notice of Lease Term
Dates”). Failure by either party to execute said notice within three (3)
business days after receipt of written notice from the other party shall be
deemed a default under the terms of this Lease. Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant's business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant's intended purposes. Except as provided in Paragraph 10,
Paragraph 15 and the Work Letter, in no event shall Landlord have any obligation
for any defects in the Premises or for any limitation on its use. Subject to the
provisions of Paragraph 2(a) above, Tenant’s taking of possession of the
Premises shall be conclusive evidence that Tenant accepts the Premises and that
the Premises were in good condition at the time possession was taken except for
items that are Landlord's responsibility under Paragraph 10 and any punchlist
items agreed to in writing by Landlord and Tenant.
        (e) Measurement of the Premises. For purposes of this Lease, prior to
the Commencement Date Landlord’s architect shall measure the rentable square
footage of the Premises and the Building pursuant to the Building Owners and
Managers Association International Standard Method for Measuring Floor Area
under ANSI/BOMA Z65.2-2012 Industrial Buildings Standard Methods of Measurement,
Method B (the “BOMA Standard”). Tenant shall have the right to verify the
rentable square footage of the Premises and Building at any time prior to
Commencement Date. Tenant’s Architect, (as defined in


- 3 –

--------------------------------------------------------------------------------



Addendum 3- Work Letter) shall consult with Landlord’s architect regarding such
verification, and any discrepancy shall be resolved by Landlord’s architect and
Tenant’s Architect, both acting reasonably, and their joint determination shall
be conclusive and binding upon the parties.


        (f) CASp. For purposes of Section 1938(a) of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that the
Premises have not undergone inspection by a Certified Access Specialist (CASp).
As required by Section 1938(e) of the California Civil Code, Landlord hereby
states as follows: "A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. If Tenant requests a CASp inspection, the parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” Any CASp inspection shall be conducted in compliance with reasonable
rules in effect at the Premises with regard to such inspections and shall be
subject to Landlord’s prior written consent.
3. Use.
        (a) Use of Premises. The Premises shall be used for manufacturing,
general warehouse, research & development, distribution, production, assembly,
office and all other related legal uses (the “Permitted Uses”). Tenant shall not
use the Premises (i) to store or distribute or sell marijuana or (ii) for the
storage of tires. Tenant shall not conduct or give notice of any auction,
liquidation, or going out of business sale on the Premises. Tenant shall have
reasonable access to the Premises twenty-four (24) hours per day, seven (7) days
per week. Tenant shall use the Premises in a careful, safe and proper manner and
will not commit waste, overload the floor or structure of the Premises or
subject the Premises to use that would damage the Premises. Tenant shall not
permit any objectionable or unpleasant odors, smoke, dust, gas, noise, or
vibrations to emanate from the Premises, or take any other action that would
constitute a nuisance or would unreasonably disturb, unreasonably interfere
with, or endanger Landlord. Outside storage, including without limitation,
storage of trucks and other vehicles, is prohibited, except in the rear of the
Building, subject to Tenant obtaining any necessary permits or approvals
required by the local authorities and that certain First Amended and Restated
Declaration of Covenants and Grants of Easements For The Opus Technology Center
dated June 7, 2000 and recorded as Instrument No. 2000-185750 of the Official
Records of Alameda County, California (“Declaration”). Tenant, at its sole
expense, shall use and occupy the Premises in compliance with all laws,
including, without limitation, the Americans with Disabilities Act, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants, restrictions, and matters of record and the Declaration
(collectively, "Legal Requirements"). The Premises shall not be used as a place
of public accommodation under the Americans with Disabilities Act or similar
state statutes or local ordinances or any regulations promulgated thereunder,
all as may be amended from time to time. Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, that are required
by Legal Requirements to the extent such alterations are required solely as a
result of Tenant's particular and unique use or occupation of the Premises.
Tenant shall not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant's or Landlord's insurance or increase the
insurance risk. If any increase in the cost of any insurance on the Premises is
caused by Tenant's use or occupation of the Premises, or because Tenant vacates
the Premises, then Tenant shall pay the amount of such increase to Landlord.
        (b) Compliance with Laws. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall not be required to construct or pay the
cost of complying with any conditions,


- 4 –

--------------------------------------------------------------------------------



covenants and restriction, Legal Requirements or insurance underwriter’s
requirements requiring construction of improvements to the Premises, the
Exterior Premises (defined below) or to any other portion of the Property unless
such compliance is necessitated solely because of Tenant’s particular and unique
use of the Premises or the construction of the Tenant Improvements (as defined
in the Work Letter) or any Tenant-Made Alterations to the Premises made and paid
for by Tenant.
        (c) Exterior Premises. The term “Exterior Premises” shall mean all areas
and facilities outside the Building, including, but not limited to driveways,
loading and unloading areas, bathrooms, alleys, landscaping and grounds
surrounding the Building, which are for the exclusive use by Landlord and
Tenant, and their respective employees, suppliers, shippers, contractors,
agents, invitees and customers. Landlord grants to Tenant and the foregoing
related parties the exclusive right to use, in common with Landlord, in
accordance with the terms of this Lease, including, without limitation, all
Exhibits and Addenda. Landlord shall have the right to make changes to the
Exterior Premises and/or to close any or all of the Exterior Premises, provided
Tenant still has reasonable access to and use of the Building and the Exterior
Premises. Further, Landlord shall have the right to change the boundaries of the
Exterior Premises; use the Exterior Premises during repairs, alterations to or
expansion of the Building; and perform any other acts within the Exterior
Premises that Landlord reasonably deems appropriate, so long as the exercise of
the foregoing rights does not unreasonably interfere with Tenant’s use of or
access to the Premises and Exterior Premises. For the avoidance of doubt,
nothing in this Paragraph 3(c) shall be deemed to limit Tenant’s rights to
install in the Exterior Premises the Generator and Tenant’s Bloom Boxes pursuant
to Paragraph 12 below. In addition, Tenant shall have the right, at Tenant’s
cost, to install perimeter fencing around the Premises, and to install lift
gates, guard shacks and cameras on the Exterior Premises so long as such
installations are in compliance with applicable Legal Requirements, subject to
Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed.
4. Base Rent. Tenant shall pay an annual Base Rent in the amount set forth above
in the Basic Lease Information. The Initial Monthly Base Rent for the third
(3rd) month of the Term shall be due and payable within five (5) business days
after Tenant’s execution of this Lease, and Tenant promises to pay to Landlord
in advance, without demand, deduction or set-off (except as expressly permitted
under this Lease), monthly installments of Base Rent on or before the first day
of each calendar month commencing with the third calendar month succeeding the
Commencement Date (as that date may be extended as provided in Paragraph 2(c)).
Payments of Base Rent for any fractional calendar month shall be prorated. All
payments required to be made by Tenant to Landlord hereunder (or to such other
party as Landlord may from time to time specify in writing) shall be made by
electronic funds transfer or bank wire transfer of immediately available federal
funds at such place, within the continental United States, as Landlord may from
time to time designate to Tenant in writing. The obligation of Tenant to pay
Base Rent and other sums to Landlord and the obligations of Landlord under this
Lease are independent obligations. Except as expressly set forth in this Lease,
Tenant shall have no right at any time to abate, reduce, or set-off any rent due
hereunder. If Tenant is delinquent in any monthly installment of Base Rent or of
estimated Operating Expenses (as defined below) for more than five (5) days,
Tenant shall pay to Landlord on demand a late charge equal to six percent (6%)
of such delinquent sum; provided, however, that, not more than once during any
twelve (12)- month period during the Term (as extended), Tenant shall be
entitled to written notice of non-receipt of Base Rent or estimated Operating
Expenses from Landlord, and Tenant shall not be liable for any late charge with
respect thereto if such installment of Base Rent or estimate Operating Expenses
is received by Landlord within five (5) days after Tenant’s receipt of such
notice. The provision for such late charge shall be in addition to all of
Landlord's other rights and remedies hereunder or at law and shall not be
construed as a penalty.
5. Letter of Credit. Tenant shall provide Landlord with (i) an initial Letter of
Credit (the “Initial L C”) in the Initial L C amount, which Initial L C shall be
delivered with seven (7) business days after Tenant’s execution of this Lease;
and (ii) an amendment to the Initial L C (the “L C Amendment”)


- 5 –

--------------------------------------------------------------------------------



in the L C Amendment Amount, which L C Amendment shall be delivered not later
than the Commencement Date (as such date may be extended by Excused Delays). The
L C shall be an unconditional, irrevocable letter of credit in the initial
amount provided on page 2 of this Lease and the form of Addendum 6 - Form of
Letter of Credit attached hereto, and in accordance with the following
provisions:


i.Delivery of Letter of Credit; L C Draw Event. Tenant shall deliver to Landlord
the Initial L C and the L C Amendment (together with the Initial L C, the “L
C”), which L C shall be issued by a money-center, solvent and nationally
recognized bank (a bank which accepts deposits, maintains accounts, and whose
deposits are insured by the FDIC) reasonably acceptable to Landlord (such
approved, issuing bank being referred to herein as the “Bank”), which Bank must
have a short term Fitch Rating which is not less than “F1”, and a long term
Fitch Rating which is not less than “A” (or in the event such Fitch Ratings are
no longer available, a comparable rating from Standard and Poor’s Professional
Rating Service or Moody’s Professional Rating Service) (collectively, the
“Bank’s Credit Rating Threshold”), and which L C shall be in the form of
Addendum 6 or such other form reasonably approved by Landlord. Tenant shall
submit to Landlord a copy of the final draft of L C that Bank is prepared to
execute prior to the Effective Date to provide Landlord an opportunity to
confirm that such final draft is in the same form as Addendum 6. Notwithstanding
the foregoing, Landlord hereby approves Wells Fargo Bank as the “Bank.” Tenant
shall pay all expenses, points and/or fees incurred by Tenant in obtaining each
L C. The L C shall (i) be payable at sight, irrevocable and unconditional, (ii)
be maintained in effect for the period commencing on the date of delivery of the
L C to Landlord and continuing until one hundred twenty (120) days after the
expiration of Lease Term (the “L C Expiration Date”) and Tenant shall deliver a
new L C or certificate of renewal or extension to Landlord at least thirty (30)
days prior to the expiration of the L C then held by Landlord, without any
action whatsoever on the part of Landlord, (iii) subject to applicable Laws, be
fully assignable by Landlord, its successors and assigns at Landlord’s cost to
an assignee of Landlord’s interest in this Lease, (iv) permit partial draws and
multiple presentations and drawings, and (v) be otherwise subject to the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590. The L C shall contain an “evergreen” provision providing for
automatic extensions. Landlord, or its then managing agent, shall have the right
to draw down an amount up to the face amount of the L C if any of the following
shall have occurred or be applicable: (A) Tenant has filed a voluntary petition
under the U.S. Bankruptcy Code or any state bankruptcy code (collectively,
“Bankruptcy Code”), or (B) an involuntary petition has been filed against Tenant
under the Bankruptcy Code, or (C) the Lease has been rejected, or is deemed
rejected, under Section 365 of the U.S. Bankruptcy Code, following the filing of
a voluntary petition by Tenant under the Bankruptcy Code, or the filing of an
involuntary petition against Tenant under the Bankruptcy Code, or (D) the Bank
has notified Landlord that the L C will not be renewed or extended through the L
C Expiration Date and Tenant has not delivered a replacement L C at least thirty
(30) days prior to the then expiration date of the existing L C, or (E) Tenant
is placed into receivership or conservatorship, or becomes subject to similar
proceedings under Federal or State law, or (F) Tenant executes an assignment for
the benefit of creditors, or (G) if any of the Bank's Fitch Ratings (or other
comparable ratings to the extent the Fitch Ratings are no longer available) have
been reduced below the Bank's Credit Rating Threshold, and Tenant has failed to
provide Landlord with a replacement L C, conforming in all respects to the
requirements of this Paragraph 5 (including, but not limited to, the
requirements placed on the issuing Bank more particularly set forth in this
Paragraph 5(i) above), in the amount of the applicable L C Amount, within thirty
(30) days following receipt of Landlord’s written demand therefor (with no other
notice or cure or grace period being applicable thereto, notwithstanding
anything in this Lease to the contrary), or (H) Tenant fails to maintain the L C
in the amount and in accordance with the terms set forth in this Paragraph 5
(each of the foregoing being an “L C Draw Event”). In addition, Landlord may
draw down against the L C such amounts as are necessary to compensate Landlord
for any and all damages sustained by Landlord as a result of an Event of Default
(beyond applicable notice and cure periods) under the terms and conditions of
the Lease (“Limited L C Draw Event”). The L C shall be honored by the Bank
regardless of whether Tenant disputes Landlord's right to


- 6 –

--------------------------------------------------------------------------------



draw upon the L C. In addition, in the event the Bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said L C shall be deemed to fail to meet
the requirements of this Paragraph 5, and, within thirty (30) days following
Landlord's notice to Tenant of such receivership or conservatorship (the “L C
FDIC Replacement Notice”), Tenant shall replace such L C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Paragraph 5. If Tenant fails to replace such L Cs with cash
or such conforming substitute letter of credit pursuant to the terms and
conditions of this Paragraph 5, then, notwithstanding anything in this Lease to
the contrary, Landlord shall have the right to declare Tenant in default of this
Lease for which there shall be no notice of grace or cure periods being
applicable thereto (other than the aforesaid thirty (30)- day period). In the
event of an assignment by Tenant of its interest in the Lease (and irrespective
of whether Landlord's consent is required for such assignment), the acceptance
of any replacement or substitute letter of credit by Landlord from the assignee
shall be subject to Landlord's prior written approval, such approval not to be
unreasonably withheld, conditioned, or delayed, so long as such replacement
letter of credit meets the requirements of this Paragraph 5. Tenant shall pay to
Landlord within thirty (30) days of receipt of billing, the reasonable
attorneys’ fees incurred by Landlord in connection with its review of any
replacement or substitute letter of credit.
ii.Application of L C. Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L C upon the occurrence of any L C Draw Event. In the event of any
L C Draw Event or Limited L C Draw Event, Landlord may, but without obligation
to do so, and without notice to Tenant (except in connection with an L C Draw
Event under Paragraph 5(i)(H) above or in connection with a Limited L C Draw
Event), draw upon the L C so much of the LC as is necessary to cure any Event of
Default and/or to otherwise compensate Landlord for any and all damages of any
kind or nature sustained (or that Landlord reasonably estimates will be
sustained) by Landlord resulting from such Event of Default or to exercise other
rights or remedies with respect to such Event of Default or to compensate
Landlord for any and all physical damages to the Premises arising out of, or
incurred in connection with, the termination of this Lease following an Event of
Default of Tenant. The use, application or retention of the L C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the L C, and such L
C shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled. Tenant agrees not to interfere in any way with payment to
Landlord of the proceeds of the L C, either prior to or following a “draw” by
Landlord of any portion of the L C regardless of whether any dispute exists
between Tenant and Landlord as to Landlord’s right to draw upon the L C. No
condition or term of this Lease shall be deemed to render the L C conditional to
justify the issuer of the L C in failing to honor a drawing upon such L C in a
timely manner. Tenant agrees and acknowledges that (i) the L C constitutes a
separate and independent contract between Landlord and the Bank, (ii) Tenant is
not a third party beneficiary of such contract, and (iii) Tenant has no property
interest whatsoever in the L C or the proceeds thereof, and (iv) in the event
Tenant becomes a debtor under any chapter of the Bankruptcy Code, Tenant is
placed into receivership or conservatorship, and/or there is an event of a
receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L C and/or
the proceeds thereof by application of Section 502(b)(6) of the U.S. Bankruptcy
Code or otherwise.


iii.        L C Amount; Maintenance of L C by Tenant.


1.L C Amount. The initial L C Amount shall be equal to the amount set forth on
page 2 of this Lease as the Security Deposit or Letter of Credit amount.
Provided no Event of Default (beyond the expiration of all applicable notice and
cure periods) has occurred and is continuing, the L C Amount shall decrease on
the fourth anniversary of the Commencement Date by $250,000.00.


- 7 –

--------------------------------------------------------------------------------



The amount of $250,000.00 shall remain as the L C Amount under this Lease,
subject to the terms and conditions set forth herein.


2.In General. If, as a result of any drawing by Landlord of all or any portion
of the L C the amount of the L C shall be less than the applicable L C Amount,
Tenant shall, within five (5) business days after receipt of written demand by
Landlord, provide Landlord with additional letter(s) of credit in an amount
equal to the deficiency, and any such additional letter(s) of credit shall
comply with all of the provisions of this Paragraph 5, and if Tenant fails to
comply with the foregoing, the same shall be deemed an Event of Default under
this Lease without benefit of any additional notice and cure period and
entitling Landlord to exercise any and all rights and remedies available to
Landlord under this Lease, at law, and/or in equity. Tenant further covenants
and warrants that it will neither assign nor encumber the L C or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.
Without limiting the generality of the foregoing, if the L C expires earlier
than the L C Expiration Date, Landlord will accept a renewal thereof (such
renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than thirty (30) days prior to the expiration of the L C),
which shall be irrevocable and renewable as above provided through the L C
Expiration Date upon the same terms as the expiring L C or such other terms as
may be acceptable to Landlord in its reasonable discretion. So long as no L C
Draw Event or Limited L C Draw Event has occurred and is continuing, Landlord
agrees to pay to Tenant within thirty (30) days after the L C Expiration Date
the amount of any proceeds of the L C received by Landlord and not properly
applied as the result of an L C Draw Event.


iv.Transfer and Encumbrance. The L C shall also provide that Landlord may, at
Landlord’s sole cost and expense, and at any time and without notice to Tenant
and without first obtaining Tenant's consent thereto, transfer (one or more
times) its interest in and to the L C to another party, person or entity,
provided that such transfer is from or as a part of the assignment by Landlord
of its rights and interests in and to this Lease. In the event of a transfer of
Landlord's interest in this Lease, Landlord shall transfer the L C to the
transferee and, so long as such transferee agrees, in writing, to be bound as
“Landlord” to the terms of this Lease, thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
for the L C, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L C to a new landlord. In connection
with any such transfer of the L C by Landlord, Tenant shall, upon Landlord’s
notice of such transfer, execute and submit to the Bank such applications,
documents and instruments as may be necessary to effectuate such transfer and,
Landlord shall be responsible for paying the Bank's transfer and processing fees
in connection therewith.


v.L C Not a Security Deposit. Landlord and Tenant (1) acknowledge and agree that
in no event or circumstance shall the L C or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any law applicable to security deposits in the commercial context
(the "Security Deposit Laws"), (2) acknowledge and agree that the L C (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (3) waive any and all rights,
duties and obligations that any such party may now, or in the future will, have
relating to or arising from the Security Deposit Laws but only to the extent
such waiver is allowed under applicable Laws; provided, however, that the
application by Landlord of any L C Proceeds shall be governed by the terms and
provisions of this Lease. Tenant hereby irrevocably waives and relinquishes the
provisions of law, now or hereafter in effect, which provide that a landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by a tenant or to clean
the premises, it being agreed that Landlord may, in addition, claim those sums
specified in this Paragraph 5 and/or those sums reasonably necessary to (a)
compensate Landlord for any loss or damage caused by Tenant's breach of this
Lease, including without limitation any damages Landlord suffers following
termination of this Lease, and/or (b) compensate Landlord for any and all
damages arising out of, or incurred in connection with, the termination of this
Lease.


- 8 –

--------------------------------------------------------------------------------





vi.Non-Interference By Tenant. Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the L C, either prior to or following
a "draw" by Landlord of all or any portion of the L C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L C. No condition or term of this Lease shall be
deemed to render the L C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L C in a timely manner. Tenant shall
not request or instruct the Bank of any L C to refrain from paying sight
draft(s) drawn under such L C.


vii.Waiver of Certain Relief. Tenant unconditionally and irrevocably waives (and
as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L C:


1.A temporary restraining order, temporary injunction, permanent injunction, or
other order that would prevent, restrain or restrict the presentment of sight
drafts drawn under any L C or the Bank's honoring or payment of sight draft(s);
or


2.Any attachment, garnishment, or levy in any manner upon either the proceeds of
any L C or the obligations of the Bank (either before or after the presentment
to the Bank of sight drafts drawn under such L C) based on any theory whatever.


viii.Remedy for Improper Drafts. Tenant's sole remedy in connection with the
presentment or payment of sight drafts drawn under any L C which are in
violation of this Paragraph 5 shall be the right to obtain from Landlord a
refund of the amount of any sight draft(s) that were improperly presented or the
proceeds of which were misapplied and reasonable actual out-of-pocket attorneys'
fees and bank charges. Tenant acknowledges that the presentment of sight drafts
drawn under any L C, or the Bank's payment of sight drafts drawn under such L C,
could not under any circumstances cause Tenant injury that could not be remedied
by an award of money damages, and that the recovery of money damages would be an
adequate remedy therefor.


6. Operating Expense Payments. During each month of the Lease Term, on the same
date that Base Rent is due, Tenant shall pay Landlord an amount equal to 1/12 of
the annual cost, as reasonably estimated by Landlord from time to time, of
Tenant's Proportionate Share (hereinafter defined) of Operating Expenses
(hereinafter defined) for the Exterior Premises and for the Building. Payments
thereof for any fractional calendar month shall be prorated. The term "Operating
Expenses" means all costs and expenses incurred by Landlord with respect to the
ownership, maintenance, and operation of the Premises, but not limited to costs
of: (i) Taxes (hereinafter defined) and fees payable to tax consultants and
attorneys for consultation and contesting taxes; (ii) insurance; (iii)
utilities; (iv) maintenance, repair and replacement of all portions of the
Premises, including without limitation, paving and parking areas, roads, roofs
(including without limitation the roof membrane), alleys, and driveways, mowing,
landscaping, snow removal, exterior painting, utility lines, heating,
ventilation and air conditioning systems, lighting, electrical systems and other
mechanical and Building Systems; (v) amounts paid to contractors and
subcontractors for work or services performed in connection with any of the
foregoing; (vi) charges or assessments of any association or document of record
to which the Premises is subject; (vii) property management fees payable to a
property manager, including but not limited to any affiliate of Landlord at an
amount equal to three percent (3%) of monthly Base Rent; (viii) security
services, if any; (ix) trash collection, sweeping and removal; and (x) the cost
of additions or alterations made by Landlord to the Premises in order to comply
with Legal Requirements (other than those expressly required herein to be made
by Tenant), and the cost of capital additions or alterations required by Legal
Requirements and capital repairs to or replacements of the Building Systems,
provided that such capital


- 9 –

--------------------------------------------------------------------------------



costs shall be amortized on a straight line basis over a period equal to the
useful life thereof in accordance with generally accepted real estate accounting
principles, consistently applied, together with interest thereon if Landlord
borrowed such funds (not to exceed eight percent (8%), and Tenant shall pay such
amortized cost on a monthly basis until the earlier of the expiration or earlier
termination of this Lease or the useful life thereof.
Operating Expenses do not include, and Tenant shall have no obligation to pay
for, any of the following: (i) costs, expenses, depreciation or amortization for
capital repairs and capital replacements of the Building Structure which are the
sole obligation of Landlord under Paragraph 10 of this Lease; (ii) the costs of
repair, replacement, or restoration work occasioned by any casualty pursuant to
Paragraph 15 below or condemnation pursuant to Paragraph 16 below; (iii) finance
and debt service fees, principal and/or interest on debt or amortization
payments on any mortgages executed by Landlord covering Landlord’s property, any
other indebtedness of Landlord, and rental under any ground lease or leases for
the Building and/or the Property; (iv) any depreciation allowance or expense,
amortization (except as expressly permitted in the preceding paragraph), expense
reserve and other non-cash items; (v) except for management fees, Landlord’s
general overhead and any overhead or profit increment to any subsidiary or
affiliate of Landlord for services on or to the Building and/or the Property to
the extent that the cost of such service exceeds competitive costs for such
services rendered by persons or entities of similar skill, competence and
experience other than a subsidiary or affiliate of Landlord; (vi) any costs or
expenses representing any amount paid for services and materials to a (personal
or business) related person, firm, or entity to the extent such amount exceeds
the amount that would have been paid for such service or materials at the then
existing market rates in the absence of such relationship; (vii) compensation
paid to any employee of Landlord above the grade of Property Manager/Building
Superintendent, including officers and executives of Landlord; (viii) the costs
and expenses incurred in resolving disputes with other occupants, or prospective
occupants of the Building; (ix) insurance costs for coverage not customarily
paid by tenants of similar projects in the vicinity of the Building, increases
in insurance costs caused by the activities of another occupant of the Building,
and co-insurance payments; (x) insurance deductibles (including, without
limitation, deductibles for earthquake and flood insurance carried by Landlord)
in excess of $25,000.00 per casualty unless such excess is amortized over the
useful life of the improvements to be repaired or replaced (as determined in
accordance with generally accepted real estate accounting principles,
consistently applied), together with interest thereon at the rate charged to
Landlord if Landlord borrowed such funds (not to exceed eight percent (8%) per
annum, payable by Tenant on a monthly basis as an Operating Expense until the
earlier of the expiration or earlier termination of this Lease or the expiration
of the useful life of the improvements); (xi) costs incurred in connection with
the presence of any Hazardous Materials, except to the extent stored, used,
released or disposed of by Tenant, its agents, employees, contractors, invitees,
sublessees and assignees; (xii) the costs and expenses attributable to the
construction of the Building, including correcting defects in the construction
of the Building or in the Building equipment; (xiii) intentionally deleted;
(xiv) the costs of repairs or maintenance which are or would have been covered
by warranties or service contracts in existence on the Commencement Date and to
the extent such maintenance and repairs are made at no cost to Landlord; (xv)
the costs of repairs, alterations, and general maintenance necessitated by the
negligence or willful misconduct of Landlord or its agents, employees or
contractors; (xvi) interest or penalties due to the late payment of taxes,
utility bills (to the extent made the obligation of Landlord hereunder) or other
such costs payable by Landlord; (xvii) any amount payable by Landlord by way of
indemnity or for damages or which constitute a fine or penalty; (xviii) any cost
for overtime or other expenses to Landlord in curing defaults; (xix) the costs,
including fines, penalties, and legal fees incurred, due to violations by
Landlord, its employees, agents, contractors or assigns of building codes or any
governmental rule or requirement; (xx) any of the following Taxes or assessment
expenses: (a) estate, inheritance, transfer, gift or franchise taxes of Landlord
or any federal, state or local income, sales or transfer tax, (b) penalties and
interest, other than those attributable to Tenant’s failure to timely comply
with its obligations pursuant to this Lease, (c) any Taxes in excess of the
amount which would be payable if such tax or assessment expense were paid in
installments over the longest possible term; and (xxi) any other cost or expense
which, under


- 10 –

--------------------------------------------------------------------------------



generally accepted accounting principles, consistently applied, would not be a
normal maintenance or operating expense of the Building, including bad debt
expenses and charitable contributions and donations. Landlord agrees that (y)
Landlord will not collect or be entitled to collect more than one hundred
percent (100%) of the Operating Expenses actually paid by Landlord in connection
with the operation of the Building in any calendar year; and (z) Landlord shall
make no profit from Landlord’s collection of Operating Expenses.


Within one hundred twenty (120) days after the end of each calendar year,
Landlord shall furnish to Tenant a statement showing in reasonable detail the
amount of Operating Expenses for the preceding calendar year. If Tenant's total
payments of Operating Expenses for any year are less than Tenant's Proportionate
Share of actual Operating Expenses for such year, then Tenant shall pay the
difference to Landlord within thirty (30) days after receipt of such annual
statement, and if more, then Landlord shall pay the difference to Tenant
together with delivery of such annual statement. For purposes of calculating
Tenant's Proportionate Share of Operating Expenses, a year shall mean a calendar
year except the first year, which shall begin on the Commencement Date, and the
last year, which shall end on the expiration or earlier termination of this
Lease. Notwithstanding the foregoing to the contrary, if Landlord fails to
provide a statement to Tenant within twelve (12) months after the end of the
calendar year at issue, Tenant shall not be obligated to pay Tenant’s
Proportionate Share of Operating Expenses in excess of the estimated amounts
actually paid by Tenant for such calendar year.


Tenant's "Proportionate Share" is 100% of the Building. The Initial Estimated
Monthly Operating Expense Payment for the Premises set forth on the second page
of this Lease is only an estimate, and Landlord makes no guaranty or warranty
that such estimate is or will be accurate.


Landlord shall retain all books and records related to Operating Expenses for a
period of at least two (2) years. Not more frequently than once in every
12-month period and within twelve (12) months after receiving the applicable
Landlord’s statement of Operating Expenses, Tenant may, after at least twenty
(20) days’ prior written notice to Landlord (“Review Notice”), notify Landlord
that Tenant intends to review Landlord’s records of the Operating Expenses for
the calendar year to which the statement applies as to whether the items on the
statement were billed correctly in accordance with the Lease. Within a
reasonable time after receipt of the Review Notice (not to exceed forty-five
(45) days), Landlord shall make all pertinent records available for inspection
at the Premises that are reasonably necessary for Tenant to conduct its review.
If Tenant retains an agent to review Landlord’s records (which may include
employees of Tenant), the agent must be licensed to do business in the state or
commonwealth where the Premises is located and must not be paid any sum based in
whole or in part on the reduction of the sums paid or to be paid by Tenant.
Tenant together with any representative of Tenant shall be permitted to review
and audit the books and records supporting the Operating Expenses. If Tenant
exercises its audit rights as provided above, Tenant shall conduct any
inspection at a reasonable time and in a manner so as not to materially
adversely disrupt the conduct of Landlord’s business. Any such inspection by
Tenant shall be for the sole purpose of verifying the Operating Expenses. Tenant
shall hold any information obtained during any such inspection in confidence,
except that Tenant shall be permitted to disclose such information to its
attorneys and advisors, provided Tenant informs such parties of the confidential
nature of such information and uses good faith and diligent efforts to cause
such parties to maintain such information as confidential. Within sixty (60)
days after Tenant has reviewed such books and records, Tenant shall have the
right to give Landlord written notice (an “Objection Notice”) stating in
reasonable detail any objection to Landlord’s statement of Operating Expenses
for that year. If Tenant fails to give Landlord an Objection Notice within the
60-day period or fails to provide Landlord with a Review Notice within the
12-month period described above, Tenant shall be deemed to have approved
Landlord’s statement of Operating Expenses for such year. If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant’s Objection Notice. If the
parties are unable to reach a resolution with within


- 11 –

--------------------------------------------------------------------------------



thirty (30) days of Landlord’s receipt of an Objection Notice, Landlord and
Tenant shall designate a Certified Public Accountant (the “Arbiter”) whose
determination made in accordance with this Paragraph 6 shall be binding upon the
parties. If the determination of Arbiter shall substantially confirm the
determination of Landlord, then Tenant shall pay the cost of the Arbiter. If the
Arbiter shall substantially confirm the determination of Tenant, then Landlord
shall pay the cost of the Arbiter. In all other events, the cost of the Arbiter
shall be borne equally by Landlord and Tenant. In the event that Landlord and
Tenant shall be unable to agree upon the designation of the Arbiter within
thirty (30) days after receipt of notice from the other party requesting
agreement as to the designation of the Arbiter, which notice shall contain the
names and addresses of two or more certified public accountants who are
acceptable to the party sending such notice (any one of whom, if acceptable to
the party receiving such notice as shall be evidenced by notice given by the
receiving party to the other party within such 30-day period, shall be the
agreed upon Arbiter), then either party shall have the right to request the AAA
(or any organization which is the successor thereto) to designate as the Arbiter
a certified public accountant whose determination made in accordance with this
Paragraph 6 shall be conclusive and binding upon the parties, and the cost
charged by the AAA (or any organization which is the successor thereto), for
designating such Arbiter, shall be shared equally by Landlord and Tenant. Any
shortfall or excess revealed and verified by Tenant’s audit shall be paid to the
applicable party within thirty (30) days after that party is notified in writing
of the shortfall or excess to the extent such overage or shortfall has not
previously been adjusted pursuant to this Lease. All costs and expenses of the
inspection shall be paid by Tenant unless the final determination in the audit
is that Landlord overstated Operating Expenses by more than five percent (5%)
for the year to which the audit relates, in which case Landlord shall pay all
costs and expenses of the audit, not to exceed Five Thousand and 00/100 Dollars
($5,000.00).
7. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
such utilities, and any storm sewer charges or other similar charges for
utilities imposed by any governmental entity or utility provider, together with
any taxes, penalties, surcharges or the like pertaining to Tenant's use of the
Premises.
8. Taxes. Landlord shall pay all taxes, assessments and governmental charges
(paid by Landlord at the discount rate, if so offered by the taxing authority)
(collectively referred to as "Taxes") that accrue against the Premises during
the Lease Term, and such Taxes shall be included as part of the Operating
Expenses charged to Tenant. Taxes shall also include the following by way of
illustration but not limitation:
i.any tax on Landlord's "right" to rent or "rights" to other income from the
Premises or as against Landlord's business of leasing the Premises;
ii.any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of "real property taxes" for the purposes of this Lease;
iii.any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Building or the rent payable by
Tenant hereunder or other tenants of the Building, including, without
limitation, any gross receipts tax or excise tax levied by state, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with


- 12 –

--------------------------------------------------------------------------------



respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof but not on Landlord's other operations;
iv.any assessment, tax, fee, levy or charge upon this transaction; and/or
v.any assessment, tax, fee, levy or charge by any governmental agency related to
any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Building is a part.
        At Tenant’s request, Landlord shall contest, at Tenant’s sole cost and
expense, by appropriate legal proceedings the amount, validity, or application
of any Taxes or liens thereof. All capital levies or other taxes assessed or
imposed on Landlord upon the rents payable to Landlord under this Lease and any
franchise tax, any excise, transaction, sales or privilege tax, assessment, levy
or charge measured by or based, in whole or in part, upon such rents from the
Premises or any portion thereof shall be paid by Tenant to Landlord monthly in
estimated installments or within thirty (30) days after receipt of written
demand, at the option of Landlord, as additional rent; provided, however, in no
event shall Tenant be liable for any Taxes excluded in subsection 6(xx) above.
If any Tax payable by Tenant hereunder is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises, whether levied or assessed against Landlord or
Tenant.
9. Insurance. Landlord shall maintain special form causes of loss property
insurance covering the full replacement cost of the Building and Exterior
Premises. Landlord also shall carry Commercial General Liability insurance with
limits of not less than $2,000,000.00 for each occurrence. Landlord may, but is
not obligated to, maintain such other insurance and additional coverages as it
may deem necessary, including, but not limited to, commercial liability
insurance and rent loss insurance. All such insurance shall be included as part
of the Operating Expenses charged to Tenant. The Premises may be included in a
blanket policy (in which case the cost of such insurance allocable to the
Premises will be determined by Landlord based upon the insurer's cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant's use of the Premises.
Tenant, at its expense, shall obtain and maintain during the Lease Term
insurance of the types and amounts as follows and issued by insurance companies
that are reasonably acceptable to Landlord: (i) special form commercial property
insurance covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant's expense, and such
insurance shall (a) at a minimum, cover the perils insured under the ISO special
causes of loss form (CP 10 30) and (b) eliminate any coinsurance requirement in
the policy through the attachment of an agreed amount endorsement, the
activation of an agreed value option, or as is otherwise appropriate under the
particular policy form; and (ii) worker's compensation insurance with no less
than the minimum limits required by law; and (iii) employer's liability
insurance with limits not less than the greater of (A) $1,000,000 each accident
for bodily injury by accident and $1,000,000 each employee for bodily injury by
disease or (B) such limits as required by law, and Tenant hereby waives all
rights against Landlord and its agents, officers, directors, and employees for
recovery of damages to the extent these damages are covered by the workers
compensation and employers liability or commercial umbrella liability insurance
obtained by Tenant to this Lease, and Tenant shall obtain an endorsement
equivalent to WC 00 03 13 to affect this waiver; and (iv) commercial general
liability (“CGL”) insurance, and, if necessary, commercial umbrella insurance,
with limits of not less than $2,000,000 each occurrence and not less than
$4,000,000 in the aggregate for property damage, personal injuries, or deaths of
persons occurring in or about the Premises; and (v) automobile liability and, if
necessary, commercial umbrella liability insurance with a limit of not less than
$1,000,000 each accident, and such insurance shall (I) cover liability arising


- 13 –

--------------------------------------------------------------------------------



out of any auto (including owned, hired, and non-owned autos), (II) be written
on ISO form CA 00 01, CA 00 05, CA 00 25, or a substitute form providing
equivalent liability coverage, (III) include Landlord as an insured using ISO
endorsement CA 20 01 or an equivalent form, and (IV) provide pollution liability
coverage at least as broad as that provided under the ISO pollution
liability-broadened coverage for covered autos endorsement (CA 99 48) and the
Motor Carrier Act endorsement (MCS 90) shall be attached (if applicable), and
Tenant waives all rights against Landlord and its agents, officers, directors
and employees for recovery of damages to the extent any damages covered by this
clause (v) are covered by the automobile liability or commercial umbrella
liability insurance obtained by Tenant pursuant to this Agreement. Landlord may
from time to time require reasonable increases in any such limits. Tenant shall
purchase business income, business interruption, extra expense or similar
coverage as part of its special form commercial property insurance, and in no
event shall Landlord be liable for any business interruption or other
consequential loss sustained by Tenant, whether or not it is insured, even if
such loss is caused by the negligence of Landlord, its employees, officers,
directors, or agents. Coverage provided by Tenant’s insurance shall not be
limited to the liability assumed by Tenant under the indemnifications provisions
of this Lease.
Tenant’s CGL insurance shall be written on ISO occurrence form CG 00 01 04 13
(or a substitute form providing equivalent coverage) and shall cover liability
arising from premises, operations, independent contractors, products-completed
operations, personal injury and advertising injury, and liability assumed under
an insured contract. Landlord, and at Landlord’s request, any lender holding a
mortgage lien against the Premises shall be included as an additional insured
under Tenant’s CGL insurance, using ISO additional insured endorsement, CG 20 11
or a substitute providing equivalent coverage, and under Tenant’s commercial
umbrella insurance, if any. Tenant’s CGL insurance shall also insure on an
occurrence and not a claims-made basis, and contain hostile fire coverage and
contractual liability coverage. Tenant’s CGL insurance shall apply as primary
insurance with respect to any other insurance or self-insurance programs
afforded to or maintained by Landlord. There shall be no endorsement or
modification of Tenant’s CGL insurance to make it excess over other available
insurance; alternatively, if Tenant’s CGL insurance states that it is excess or
pro rata, such policy shall be endorsed to be primary with respect to the
additional insured or insureds, as the case may be. Tenant waives all rights
against Landlord and its agents, officers, directors and employees for recovery
of damages to the extent these damages are covered by Tenant’s CGL insurance,
and under Tenant’s commercial umbrella insurance, if any, maintained pursuant to
this Paragraph 9.
Prior to taking occupancy of the Premises, upon each renewal of said insurance,
and upon the addition of any new additional insureds, Tenant shall furnish
Landlord with a certificate, or certificates as the case may be, of the
insurance required by this Paragraph (which shall be in the form of the standard
ACORD certificate of insurance) as shown on Exhibit D attached hereto), executed
by a duly authorized representative of each insurer and showing compliance with
the insurance requirements set forth herein. Certificates shall include copies
of specific policy form or endorsement excerpts confirming additional insured
and waiver of subrogation, as may be required by this Lease. Tenant shall be
responsible to provide written notice of cancellation or non-renewal to the
Landlord promptly upon receipt, but in no event later than sixty (60) days prior
to cancellation or non-renewal with an exception of ten (10) days for
cancellation due to non-payment of premium. Failure of Landlord to demand such
certificate or certificates, or failure of Landlord to identify a deficiency
from evidence that is provided, shall not be construed as a waiver of Tenant’s
obligation to maintain such insurance.
Landlord and Tenant hereby waive any recovery of damages against each other
(including their employees, officers, directors, agents, or representatives) for
loss or damage to the Building, Tenant improvements and betterments, fixtures,
equipment, and other personal property to the extent covered by the commercial
property insurance or boiler and machinery insurance. Neither party nor its
officers, directors, employees, managers, agents, invitees or contractors shall
be liable to the other for loss or damage caused by any risk coverable by
commercial property insurance, and each party waives


- 14 –

--------------------------------------------------------------------------------



any claims against the other party, and its officers, directors, employees,
managers, agents, invitees and contractors for such loss or damage. The failure
of a party to insure its property shall not void this waiver. Landlord and its
agents, employees and contractors shall not be liable for, and Tenant hereby
waives all claims against such parties for, business interruption and losses
occasioned thereby sustained by Tenant or any person claiming through Tenant
resulting from any accident or occurrence in or upon the Premises from any
cause, including without limitation, damage caused in whole or in part, directly
or indirectly, by the negligence of Landlord or its agents, employees or
contractors, but explicitly excluding damage caused in whole or in part by the
gross negligence of Landlord, its agents, employees or contractors. By requiring
insurance herein, Landlord does not represent that coverage and limits will
necessarily be adequate to protect Tenant, and such coverage and limits shall
not be deemed as a limitation on Tenant’s liability under the indemnities
granted to Landlord pursuant to terms of this Lease.
10. Landlord's Repairs.
        (a) Landlord’s Obligations. Landlord, at Landlord’s sole cost and
expense (which cost shall not be reimbursed as part of Operating Expenses nor
made the obligation of Tenant hereunder), shall maintain, repair, and replace
the exterior walls, roof structure, foundation, structural columns and
structural beams of the Building (the “Building Structure”) in good condition
and repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, its agents and contractors excluded. Landlord shall also, at Tenant’s
sole cost and expense (which cost shall be reimbursed as part of Operating
Expenses), maintain, repair, and replace the Exterior Premises and fire
sprinklers and fire protection systems. In addition, Landlord shall make capital
repairs and replacements to the Building Systems, such costs to be amortized and
charged to Tenant as provided in Paragraph 6. The term "walls" as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair. Tenant expressly waives the benefit of
any current or futures statute in effect which relate to Landlord repair
obligations to the extent it is inconsistent with the terms of this Lease. There
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant's business arising from the making of any
repairs, alterations or improvements in or to any portion of the Premises or in
or to fixtures, appurtenances and equipment therein. Without limiting the
foregoing, except as set forth in Paragraph 10(b) below, Tenant waives the right
to make repairs at Landlord's expense under any law, statute or ordinance now or
hereafter in effect (including the provisions of California Civil Code Section
1942 and any successive sections or statutes of a similar nature).
        (b) Tenant’s Self-Help Remedy. If Landlord is in material default of any
of its obligations to maintain, repair or replace the Building Structure or the
Exterior Premises, or of its obligation to make capital repairs or replacements
of the Building Systems (other than as a result of a casualty, which shall be
governed solely by the provisions of Paragraph 15 of this Lease) (collectively
referred to in this Paragraph 10(b) as "repairs"), and such default poses a
material and imminent risk to the health or safety of persons or material
interruption of Tenant’s business operations, then, notwithstanding anything to
the contrary contained in this Lease, Tenant may perform such repairs subject to
the following terms and conditions:
        (i) Tenant shall deliver thirty (30) days’ written notice to Landlord
and any ground lessor or lender whose name and address has previously been
furnished to Tenant in writing for such purpose notice (the "Self-Help Notice")
of Tenant's intention to perform such repairs, which Self-Help Notice shall
indicate Tenant's intention to exercise its self-help rights and to perform such
repairs that are otherwise Landlord's responsibility hereunder. If neither
Landlord nor any ground lessor or lender commences to cure Landlord's failure to
perform such repairs within twenty (20) days after receipt of the Self-Help
Notice, then following an additional ten (10) business days’ notice stating in
bold-faced


- 15 –

--------------------------------------------------------------------------------



all capital letters: "FAILURE TO PERFORM SUCH WORK IN TEN (10) BUSINESS DAYS
SHALL RESULT IN TENANT'S EXERCISE OF SELF-HELP" and the failure of such
maintenance or repairs to be commenced in such time, Tenant may take such action
as is reasonably necessary to perform such repairs;


         (ii) All repairs performed by Tenant or its agents pursuant to this
Paragraph 10(b) must be performed in a good and workmanlike and lien-free manner
in compliance with applicable Legal Requirements and covenants, conditions and
restrictions, if any, recorded against the Property, or applicable part thereof,
at a reasonable and competitive cost and rate, and shall not void any warranties
or guarantees on the Premises or the Property of which Tenant has notice;

         (iii) In the event Landlord's failure relates to repairs that are bona
fide emergency repairs (i.e., necessary to prevent or remediate a material and
imminent threat to the health or safety of persons or material interruption of
Tenant’s business operations), then, notwithstanding the provisions of Paragraph
10(b)(i) above, the Self-Help Notice shall be in the form and shall be given in
such amount of time as is reasonable in the circumstances, and if Landlord,
ground lessor or lender fails to respond within a time as is reasonable in the
circumstances, Tenant may cause such emergency repairs to be made pursuant to
the requirements set forth herein (and for the avoidance of doubt, specifically
excluding the additional ten (10) business- day notice period above so long as
the initial notice provides in bold-faced, all capital letters that: "FAILURE TO
ACT SHALL RESULT IN TENANT EXERCISING SELF-HELP"); and


         (iv) Except as otherwise provided in this Paragraph 10(b)(iv) below,
Landlord shall reimburse Tenant for the reasonable out of pocket third-party
costs of the performance of the repairs that are incurred in strict accordance
with the terms of this Paragraph 10.(b) (the "Reimbursement Amount") within
thirty (30) days after Tenant's submission to Landlord of Tenant's bill
therefor, which bill shall be accompanied by receipted, itemized invoices (with
reasonable supporting documentation) and conditional lien releases from all
contractors, subcontractors, materialmen and suppliers that performed the work
or provided the material or services reflected in the bill), provided, however,
in no event shall the costs billed to Landlord for emergency repairs be
unreasonable and in no event shall such emergency repairs exceed what is
required to end the pending emergency (it being understood and agreed by
Landlord that in the case of an emergency, depending upon the circumstances,
overtime and/or premium time labor charges may be reasonable). Tenant shall
provide unconditional lien waivers to Landlord in connection with all such bills
paid within ten (10) days of Landlord's payment of Tenant's bill, or as soon
thereafter as reasonably practicable. In the event Landlord fails to pay all or
any portion of the Reimbursement Amount due Tenant under this Paragraph 10(b)
within thirty (30) days after receipt of Tenant's bill therefore, together with
the invoices therefor, supporting documentation and the conditional lien
releases required by this Paragraph 10(b)(iv), Tenant may with ten (10) business
days' prior notice to Landlord stating in bold-faced, all capital letters that:
"FAILURE TO REIMBURSE WITHIN TEN (10) BUSINESS DAYS SHALL RESULT IN TENANT'S
EXERCISE OF OFFSET RIGHTS", offset such delinquent amount against fifty percent
(50%) of the Base Rent due from Tenant until Tenant has been reimbursed in full
(together with interest on such delinquent amount at the rate of eight percent
(8%) per annum until such delinquent amount has been paid in full or fully
credited), provided that Tenant shall provide Landlord with unconditional lien
waivers in connection with the work relating to such amounts within ten (10)
days of the date on which the amount has been fully paid or so offset, or as
soon thereafter as reasonably practicable. Notwithstanding the foregoing, if
Landlord delivers to Tenant a good faith written objection notice within five
(5) business days after receipt of Tenant's notice of intent to offset, setting
forth with reasonable particularity Landlord's reasons for its claim that
Landlord is not required to pay Tenant all or any specified portion of the
Reimbursement Amount, then Tenant shall not be entitled to offset the disputed
portion of the Reimbursement Amount. In the event of a dispute between Landlord
and Tenant regarding the Reimbursement Amount, the dispute shall be determined
by binding arbitration before JAMS in San Jose, California. The arbitration
shall be


- 16 –

--------------------------------------------------------------------------------



administered and conducted pursuant to the JAMS Streamlined Arbitration Rules &
Procedures (the "Arbitration Rules"). Unless the parties otherwise agree, the
arbitrator must be a retired judge of the Superior Court of the State of
California. The preceding to the contrary notwithstanding, if Tenant exercises
its self-help right pursuant to this Paragraph (b), then Landlord shall not be
obligated to pay to or reimburse Tenant for any portion of the costs incurred by
Tenant in exercising its self-help right that are the responsibility of Tenant
under the Lease.
11. Tenant's Repairs. Subject to Landlord's obligations in Paragraph 2(a) and
Paragraph 10, and subject to Paragraphs 9 and 15, Tenant, at its expense, shall
repair, replace and maintain in good condition all portions of the Premises and
all areas, improvements and systems exclusively serving the Premises including,
without limitation, concrete floors, dock and loading areas together with all
dock-related equipment including but not limited to dock bumpers, dock plates
and/or levelers, and seals, truck doors, plumbing, water and sewer lines up to
points of common connection, entries, doors, ceilings, windows, interior walls
and the interior side of demising walls. Except to the extent made the
obligation of Landlord pursuant to Paragraph 10(a) above, Tenant shall also
repair, replace and maintain in good condition the mechanical, electrical,
fire-life safety, plumbing, and HVAC systems installed or furnished by Landlord
serving the Premises (collectively, the “Building Systems”). Heating,
ventilation and air conditioning systems and other Building Systems exclusively
serving the Premises shall be maintained at Tenant's expense pursuant to
maintenance service contracts entered into by Tenant. The scope of services and
contractors under such maintenance contracts shall be subject to Landlord’s
prior reasonable approval. Tenant shall also deliver to Landlord quarterly
reports from such contractors with respect to Tenant’s maintenance obligations
under this Lease. Upon Landlord’s request, Tenant shall deliver to Landlord a
copy of any or all of the foregoing maintenance service contracts.] If Tenant
fails to perform any repair or replacement for which it is responsible, Landlord
may perform such work and be reimbursed by Tenant within ten (10) days after
receipt of written demand therefor. Subject to Paragraphs 9 and 15, Tenant shall
bear the full cost of any repair or replacement to any part of the Building or
Exterior Premises that results from damage caused by Tenant, its agents,
contractors, or invitees and any repair that benefits only the Premises.
12. Tenant-Made Alterations and Trade Fixtures. Any alterations, additions, or
improvements made by or on behalf of Tenant to the Premises following the
Commencement Date ("Tenant-Made Alterations") shall be subject to Landlord's
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed. Tenant shall cause, at its expense, all Tenant-Made Alterations to
comply with insurance requirements and with Legal Requirements and shall
construct at its expense any alteration or modification required by Legal
Requirements as a result of any Tenant-Made Alterations. All TenantMade
Alterations shall be constructed in a good and workmanlike manner by contractors
reasonably acceptable to Landlord and only good grades of materials shall be
used. All plans and specifications for any Tenant-Made Alterations shall be
submitted to Landlord for its prior, written approval, which shall not be
unreasonably withheld, conditioned or delayed, excluding those cosmetic
improvements or alterations which are non-mechanical, non-structural and costs
less than $100,000.00, provided however, Tenant shall send written notice to
Landlord of such non-mechanical, non-structural cosmetic improvements or
alterations. Landlord may monitor construction of the Tenant-Made Alterations.
Landlord's right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to see that
such plans and specifications or construction comply with applicable laws,
codes, rules and regulations. Tenant shall provide Landlord with the identities
and mailing addresses of all persons performing work or supplying materials,
prior to beginning such construction, and Landlord may post on and about the
Premises notices of nonresponsibility pursuant to applicable law. Tenant shall
provide certificates of insurance for worker's compensation and other coverage
in amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for personal injury and property damage
during construction. Upon completion of any Tenant-Made Alterations, Tenant
shall deliver to Landlord sworn statements setting forth the names of all
contractors and subcontractors who did work on the Tenant-


- 17 –

--------------------------------------------------------------------------------



Made Alterations and final lien waivers from all such contractors and
subcontractors. Upon surrender of the Premises in accordance with Paragraph 21,
all Tenant-Made Alterations and any leasehold improvements constructed by
Landlord or Tenant shall remain on the Premises as Landlord's property, except
to the extent that Landlord notifies Tenant in writing, at the time that Tenant
requests Landlord’s consent to a Tenant-Made Alteration, that the Tenant-Made
Alteration must be removed upon the expiration or earlier termination of this
Lease. Tenant shall repair any damage caused by such removal. In no event shall
Tenant be obligated to remove the Tenant Improvements upon the expiration or
earlier termination of this Lease.
Tenant, at its own cost and expense and without Landlord's prior approval, may
erect such shelves, bins, machinery and trade fixtures (collectively "Trade
Fixtures") in the ordinary course of its business provided that such items do
not alter the basic character of the Premises, do not overload or damage the
Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord's requirements set forth above. Upon its
surrender or vacation of the Premises Tenant shall have removed its Trade
Fixtures and shall have repaired any damage caused by such removal.
Tenant acknowledges that the supply systems owned by Praxair, Inc.(“Praxair”)
are inside the Building. Tenant represents that Tenant and Praxair shall enter
into a separate agreement with regard to such supply systems prior to Tenant’s
Early Occupancy. Landlord shall have no responsibility with regard to such
supply systems owned by Praxair.
        Tenant shall have the right to install a generator in an area in the
Exterior Premises reasonably acceptable to Landlord and Tenant (the
“Generator”). The installation of the Generator shall be a component of the
Tenant Improvements or a Tenant-Made Alteration, expressly subject to all terms
and conditions set forth herein or in the Work Letter, as applicable, including
but not limited to Landlord’s approval of the plans therefor. Tenant shall also
have the right to install its proprietary “Bloom Boxes” in areas in the Exterior
Premises reasonably acceptable to Landlord and Tenant, subject to Landlord’s
reasonable approval thereof and complying with all Legal Requirements and any
documents of record. Such Bloom Boxes shall be a component of the Tenant
Improvements or a Tenant-Made Alteration, expressly subject to all terms and
conditions set forth herein or in the Work Letter, as applicable, including but
not limited to Landlord’s approval of the plans therefor.


13. Signs. Tenant shall not make any changes to the exterior of the Premises,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises, without Landlord's prior written consent, which shall
not be unreasonably withheld, conditioned or delayed. Upon surrender or vacation
of the Premises, Tenant shall have removed all signs and repaired, painted,
and/or replaced the building facia surface to which its signs are attached in
accordance with Paragraph 21. Tenant shall obtain all applicable governmental
permits and approvals for sign and exterior treatments. All signs, decorations,
advertising media, blinds, draperies and other window treatment or bars or other
security installations visible from outside the Premises shall be subject to
Landlord's prior written approval and conform in all respects to Landlord's
requirements.
Tenant shall have the right to install, at Tenant’s sole cost and expense,
Tenant’s sign on the exterior side of the Building facing Highway 880, using
Tenant’s corporate logo and colors, provided the same complies with all Legal
Requirements and is approved by all governmental agencies having jurisdiction
over the same (“Exterior Building Signage”). Tenant shall not be charged Rent in
connection with the Exterior Building Signage.
Tenant shall have the right to install, at Tenant’s sole cost and expense,
Tenant’s sign on any existing monument or existing pylon, provided (a) the same
complies with all Legal Requirements and (b) is approved by all governmental
agencies having jurisdiction over the same and (c) such signage, including the
type, size, lettering and location of the signage, is approved in writing in
advance by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed (“Monument Signage”). Tenant shall not be charged Rent in
connection with the Monument Signage.

14. Parking. Tenant shall be entitled to the non-exclusive use of the 279
parking spaces in the Exterior Premises. Landlord shall not be responsible for
enforcing Tenant's parking rights against any


- 18 –

--------------------------------------------------------------------------------



third parties. Tenant may install EV Stations in locations reasonably acceptable
to Landlord and Tenant, subject to all Legal Requirements.
15. Restoration. If at any time during the Lease Term the Premises are damaged
by a fire or other casualty, Landlord shall notify Tenant within sixty (60) days
after such damage as to the amount of time Landlord reasonably estimates it will
take to restore the Premises. If the restoration time is estimated to exceed
twelve (12) months, either Landlord or Tenant may elect to terminate this Lease
as of the date of the casualty upon notice to the other party given no later
than thirty (30) days after Landlord's notice. In no event shall Landlord have
the right to terminate this Lease for insufficient insurance proceeds if
Landlord failed to carry the insurance required by this Lease. If neither party
elects to terminate this Lease or if Landlord estimates that restoration will
take twelve (12) months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall promptly restore the Premises, excluding the
Tenant Improvements and any Tenant-Made Alterations installed by Tenant or by
Landlord and paid for by Tenant, subject to delays arising from the collection
of insurance proceeds or for up to ninety (90) days of Force Majeure Events (as
defined in Paragraph 33 below). Tenant at Tenant's expense shall promptly
perform, subject to delays arising from the collection of insurance proceeds, or
from up to ninety (90) days of Force Majeure Events, all repairs or restoration
not required to be done by Landlord and shall promptly re-enter the Premises and
commence doing business in accordance with this Lease. Notwithstanding the
foregoing, either party may terminate this Lease by written notice to the other
as of the date of the casualty if the Premises are damaged during the last
twelve (12) months of the Lease Term and Landlord reasonably estimates that it
will take more than six (6) months to repair such damage. If, however, Landlord
elects to terminate this Lease pursuant to the preceding sentence, Tenant shall
have the right to exercise its option to extend the Lease Term for the First
Renewal Term or the Second Renewal Term, as applicable, in which case Landlord’s
notice shall be of no force or effect and Landlord and Tenant shall complete the
required restoration pursuant to the provisions of this Paragraph 15. Rent (as
defined in Paragraph 37(a) below) shall be abated for the period of repair and
restoration in the proportion which the area of the Premises, if any, which is
not usable by Tenant bears to the total area of the Premises. Such abatement
shall be the sole remedy of Tenant, and except as provided herein, Tenant waives
any right to terminate the Lease by reason of damage or casualty loss. This
Lease sets forth the terms and conditions upon which this Lease may terminate in
the event of any damage or destruction. Accordingly, the parties hereby waive
the provisions of California Civil Code Section 1932, Subsection 2, and
Section 1933, Subsection 4 (and any successor statutes thereof permitting the
parties to terminate this Lease as a result of any damage or destruction).


16. Condemnation. If the entirety of the Building or Exterior Premises are taken
for any public or quasi-public use, this Lease shall terminate as of the date of
the Taking (defined below). If less than the entirety of the Building or
Exterior Premises should be taken for any public or quasipublic use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a "Taking" or "Taken"), and the Taking would
prevent or materially interfere with Tenant's use of the Premises in Tenant’s
sole judgment, or in Landlord's reasonable judgment the Taking would materially
interfere with or impair its ownership or operation of the Premises, then upon
written notice by Tenant or Landlord this Lease shall terminate and Rent shall
be apportioned as of the date of such Taking. If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, the Rent payable
hereunder during the unexpired Lease Term shall be reduced to such extent as may
be fair and reasonable under the circumstances. In the event of any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant's interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord's award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving , relocation costs and
damage to Tenant's Trade Fixtures and Tenant Improvements if a separate award
for such items is made to Tenant. This Lease sets forth the terms and conditions
upon


- 19 –

--------------------------------------------------------------------------------



which this Lease may terminate in the event of a taking. Accordingly, the
parties waive the provisions of the California Code of Civil Procedure Section
1265.130 and any successor or similar statutes permitting the parties to
terminate this Lease as a result of a taking.
17. Assignment and Subletting.
        a. In General. Without Landlord's prior written consent, which shall not
be unreasonably withheld conditioned or delayed, Tenant shall not assign this
Lease or sublease the Premises or any part thereof or mortgage, pledge, or
hypothecate its leasehold interest or grant any concession or license within the
Premises and any attempt to do any of the foregoing shall be void and of no
effect. It shall be reasonable for the Landlord to withhold, delay or condition
its consent, where required, to any assignment or sublease in any of the
following instances: (i) the assignee or sublessee is not a party of reasonable
financial worth and financial stability, or either, in light of the
responsibilities to be undertaken in connection with the assignment or sublease
on the date the consent is requested; or (ii) occupancy of the Premises by the
assignee or sublessee would, in Landlord's reasonable opinion, violate any
agreement binding upon Landlord or the Building with regard to the identity of
tenants, usage in the Building, or similar matters; or (iii) the identity or
business reputation of the assignee or sublessee shall, in the good faith
judgment of Landlord, damage the goodwill or reputation of the Building; or (iv)
intentionally omitted; or (v) the assignee or sublessee is a governmental agency
or instrumentality thereof; or (vi) in the case of a sublease, the subtenant has
not acknowledged that the Lease controls over any inconsistent provision in the
sublease (except for the obligation to pay Rent); or (vii) the proposed use of
the assignee or sublessee entails the presence of Hazardous Materials (as
defined below) on the Premises, in which case it shall be reasonable for
Landlord to condition its consent additional insurance requirements to be
determined by Landlord in its reasonable discretion, including without
limitation the provision of pollution legal liability insurance; or (viii)
intentionally omitted; or (ix) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or sublessee would entail alterations that
would lessen the value of the tenant improvements in the Premises or would
increase the burden on Building systems or equipment over the burden thereon
prior to the proposed assignment. The foregoing criteria shall not exclude any
other reasonable basis for Landlord to refuse its consent to such assignment or
sublease. Any approved assignment or sublease shall be expressly subject to the
terms and conditions of this Lease. Tenant shall provide to Landlord all
information concerning the assignee or sublessee as Landlord may reasonably
request, including without limitation copies of the most recent annual and
quarterly financial statements of such assignee or sublessee prepared by such
assignee or sublessee or its accountants. Landlord For purposes of this
paragraph, but subject to the provisions of Paragraph 17(b) below, a transfer of
the ownership interests controlling Tenant shall be deemed an assignment of this
Lease unless such ownership interests are publicly traded. Tenant shall
reimburse Landlord for all of Landlord's reasonable expenses in connection with
any assignment or sublease not to exceed One Thousand Five Hundred and No/100
Dollars ($1,500.00). In no event shall Landlord have the right to recapture the
Premises in the event of an assignment of this Lease or a sublease of all or any
portion of the Premises. Consent by Landlord to any transfer shall not
constitute a waiver of the requirement for such consent to any subsequent
transfer.
Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant's obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant's other obligations under this Lease (regardless of whether Landlord's
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rent payable under this
Lease, then Tenant shall be bound and obligated to pay Landlord as additional
rent hereunder all such excess rental and other excess consideration within ten
(10) days following receipt thereof by Tenant, less (i) Tenant’s costs for
brokerage commissions which shall be standard in the market of the Building,(ii)
actual attorneys’ fees paid by Tenant, not to exceed Seven Thousand Five


- 20 –

--------------------------------------------------------------------------------



Hundred and 00/100 ($7,500.00), and (iii) actual tenant allowances paid by
Tenant, not to exceed Five and 00/100 Dollars per square foot of the assigned or
sublet Premises. Written support of the costs set forth in (i), (ii) and (iii)
set forth above must be provided to Landlord.
Landlord shall consent to an assignment or sublease, or withhold consent (with
reasonable detail as to why consent is being withheld) within ten (10) business
days after receipt of the documentation required by the first grammatical
paragraph of this Paragraph 17.
If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant's
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default, beyond applicable notice and cure periods, by Tenant
hereunder Landlord may collect rent from the assignee, sublessee, mortgagee,
pledgee, party to whom the leasehold interest was hypothecated, concessionee or
licensee or other occupant and, except to the extent set forth in the preceding
paragraph, apply the amount collected to the next rent payable hereunder; and
all such rentals collected by Tenant shall be held in trust for Landlord and
immediately forwarded to Landlord. No such transaction or collection of rent or
application thereof by Landlord, however, shall be deemed a waiver of these
provisions or a release of Tenant from the further performance by Tenant of its
covenants, duties, or obligations hereunder.
b. Permitted Transfers. Notwithstanding anything to the contrary contained in
this Lease, Tenant, without Landlord's prior written consent, may sublet the
Premises or assign this Lease to: (i) a subsidiary, affiliate, franchisee,
division, corporation or other entity controlling, controlled by or under common
control with Tenant; (ii) a successor corporation or entity related to Tenant by
merger, consolidation, non-bankruptcy reorganization or government action; or
(iii) a purchaser of substantially all of Tenant's assets or stock (all of the
foregoing hereinafter sometimes collectively shall be referred to as “Permitted
Transfers”, and any person to whom any Permitted Transfer is made hereinafter
sometimes shall be referred to as a “Permitted Transferee”). For purposes of
this Lease, a transfer or issuance of Tenant’s stock over the New York Stock
Exchange, the American Stock Exchange, or NASDAQ or by virtue of a private
placement with a venture capital firm or other equity investor wherein such
venture capital firm or other equity investor receives stock in Tenant shall not
be deemed an assignment, subletting or other transfer of this Lease or the
Premises requiring Landlord's consent. Any right of Landlord to receive excess
rentals shall not apply to a Permitted Transfer.
18. Indemnification. Except to the extent arising out of the gross negligence or
willful misconduct of Landlord, its agents, employees or contractors, and to the
extent permitted by law, Tenant agrees to indemnify and defend Landlord, and
Landlord's agents, employees and contractors, with respect to any and all
losses, liabilities, damages, costs and expenses (including without limitation
attorneys' fees) resulting from claims by third parties for injuries to any
person and damage to or theft or misappropriation or loss of property occurring
in or about the Premises and arising from the use and occupancy of the Premises
or from any activity, work, or thing done, permitted or suffered by Tenant in or
about the Premises or due to any other act or omission of Tenant, its
subtenants, assignees, invitees, employees, contractors and agents. The
furnishing of insurance required hereunder shall not be deemed to limit Tenant's
obligations under this Paragraph 18.
19. Inspection and Access. Upon reasonable prior notice and subject to Tenant’s
security procedures, Landlord and its lenders, agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Also upon reasonable prior notice
and subject to Tenants security procedures, Landlord and Landlord's
representatives may enter the Premises during business hours for the purpose of
showing the Premises to prospective purchasers and, during the last nine (9)
months of the Lease Term, to prospective tenants. Landlord may erect a
reasonable sign on the


- 21 –

--------------------------------------------------------------------------------



Premises stating the Building is available to let or available for sale.
Landlord may grant easements, make public dedications, designate common areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially interferes with
Tenant's use or occupancy of or access to the Premises, increase Tenant’s
obligations under this Lease or diminish Tenant’s rights under this Lease.
Within ten (10) business days after receipt of Landlord's written request,
Tenant shall execute such commercially reasonable instruments as may be
necessary for such easements, dedications or restrictions.
20. Quiet Enjoyment. If Tenant shall perform all of the covenants and agreements
herein required to be performed by Tenant, Tenant shall, subject to the terms of
this Lease, at all times during the Lease Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.
21. Surrender. Upon termination of the Lease Term or earlier termination of
Tenant's right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, broom clean, ordinary wear and tear, Tenant-Made
Alterations with respect to which Landlord has not required removal pursuant to
Paragraph 11 above and casualty loss and condemnation covered by Paragraphs 15
and 16 excepted, but otherwise in accordance with Addendum 4 – Move-Out
Conditions. Any Trade Fixtures, Tenant-Made Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant's expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord's retention and disposition of such property. All obligations of Tenant
hereunder not fully performed as of the termination of the Lease Term or earlier
termination of Tenant’s right of possession shall survive the termination of the
Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Base Rent and Operating Expenses and obligations
concerning the condition and repair of the Premises.
22. Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed with Landlord in writing,
such possession shall be subject to immediate termination by Landlord at any
time, and all of the other terms and provisions of this Lease (excluding any
expansion or renewal option or other similar right or option) shall be
applicable during such holdover period, except that Tenant shall pay Landlord,
as Base Rent for the holdover period, an amount equal to one hundred twenty-five
percent (125%) of the Base Rent in effect on the termination date, computed on a
per diem basis for the first month of such holding over, and one hundred fifty
percent (150%) of such Base Rent for each month (computed on a per diem basis)
or portion thereof thereafter. All other payments shall continue under the terms
of this Lease. In addition, after the first thirty (30) days of any holding over
by Tenant, Tenant shall be liable for all damages incurred by Landlord as a
result of such holding over. No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend this Lease except as otherwise
expressly provided, and this Paragraph 22 shall not be construed as consent for
Tenant to retain possession of the Premises.
23. Events of Default. Each of the following events shall be an event of default
("Event of Default") by Tenant under this Lease:
(a) Tenant shall fail to pay any installment of Base Rent or any other payment
required herein when due, and such failure shall continue for a period of three
(3) days after written notice from Landlord that such sum is past due.
(b) Tenant or any guarantor or surety of Tenant's obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation,


- 22 –

--------------------------------------------------------------------------------



dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a "proceeding for relief");
(C) become the subject of any proceeding for relief which is not dismissed
within sixty (60) days of its filing or entry; or (D) die or suffer a legal
disability (if Tenant, guarantor, or surety is an individual) or be dissolved or
otherwise fail to maintain its legal existence (if Tenant, guarantor or surety
is a corporation, partnership or other entity).
(c) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.
(d) In the event Tenant vacates the Premises and Tenant fails to provide written
notice to Landlord within twenty-four (24) hours of such vacation.
(e) Tenant shall attempt or there shall occur any assignment, subleasing or
other transfer of Tenant's interest in or with respect to this Lease except as
otherwise permitted in this Lease.
(f) Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within fourteen (14) days after any such lien or
encumbrance is filed against the Premises.
(g) Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than thirty (30)
days after Landlord shall have given Tenant written notice of such default;
provided that Tenant shall not be in default hereunder if Tenant commences the
cure within the thirty (30) day period and thereafter diligently prosecutes the
cure to completion.
24. Landlord's Remedies. In the event of any such Event of Default by Tenant, in
addition to any other remedies available to Landlord under this Lease, at law or
in equity, Landlord shall have the immediate option to terminate this Lease and
all rights of Tenant hereunder. In the event that Landlord shall elect to so
terminate this Lease, then Landlord may recover from Tenant:
(a) the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus
(b) the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(c) the worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
(d) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: unamortized Tenant Improvement costs;
attorneys' fees; brokers' commissions; the costs of refurbishment, alterations,
renovation and repair of the Premises; and removal (including the repair of any
damage caused by such removal) and storage (or disposal) of Tenant's personal
property, equipment, fixtures and any other items which Tenant is required under
this Lease to remove but does not remove.


- 23 –

--------------------------------------------------------------------------------



As used in Paragraphs 24(a) and 24(b) above, the "worth at the time of award" is
computed by allowing interest at the Interest Rate set forth in Section 1.14 of
the Summary. As used in Paragraph 24(c) above, the "worth at the time of award"
is computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).
In the event of any such default by Tenant, in addition to any other remedies
available to Landlord under this Lease, at law or in equity, Landlord shall also
have the right, with or without terminating this Lease, to re-enter the Premises
and remove all persons and property from the Premises; such property may be
removed, stored and/or disposed of pursuant to this Lease or any other
procedures permitted by applicable law. No re-entry or taking possession of the
Premises by Landlord pursuant to this Paragraph 24, and no acceptance of
surrender of the Premises or other action on Landlord's part, shall be construed
as an election to terminate this Lease unless a written notice of such intention
be given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction. Landlord shall have the remedy described in California
Civil Code Section 1951.4 (lessor may continue lease in effect after lessee's
breach and abandonment and recover rent as it becomes due, if lessee has the
right to sublet or assign, subject only to reasonable limitations). Accordingly,
if Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due. Except as specifically provided otherwise in this
Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant's sole cost and expense and without any abatement
or offset of rent. If Tenant shall fail to pay any sum of money (other than
Monthly Base Rent) or perform any other act on its part to be paid or performed
hereunder and such failure shall continue for three (3) days with respect to
monetary obligations (or ten (10) days with respect to non-monetary obligations,
except in case of emergencies, in which such case, such shorter period of time
as is reasonable under the circumstances) after Tenant's receipt of written
notice thereof from Landlord, Landlord may, without waiving or releasing Tenant
from any of Tenant's obligations, make such payment or perform such other act on
behalf of Tenant. All sums so paid by Landlord and all necessary incidental
costs incurred by Landlord in performing such other acts shall be payable by
Tenant to Landlord within five (5) days after demand therefor as additional
rent.
If Landlord terminates Tenant's right of possession (but not this Lease),
Landlord may, but shall be under no obligation to, relet the Premises for the
account of Tenant for such rent and upon such terms as shall be satisfactory to
Landlord without thereby releasing Tenant from any liability hereunder and
without demand or notice of any kind to Tenant. For the purpose of such
reletting Landlord is authorized to make any repairs, changes, alterations, or
additions in or to the Premises as Landlord deems reasonably necessary or
desirable. If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys' fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises. If the Premises are relet and a
sufficient sum shall not be realized from such reletting [after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time of reletting, the cost of recovering possession
(including without limitation attorneys' fees and costs of suit), all of the
costs and expense of repairs, changes, alterations, and additions, the expense
of such reletting (including without limitation brokerage fees and leasing
commissions) and the cost of collection of the rent accruing therefrom] to
satisfy the rent provided for in this Lease to be paid, then Tenant shall
immediately satisfy and pay any such deficiency. Any such payments due Landlord
shall be made upon demand therefor from time to time and Tenant agrees that
Landlord may file suit to recover any sums falling due from time to time.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.
Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this


- 24 –

--------------------------------------------------------------------------------



Lease by Landlord, whether by agreement or by operation of law, it being
understood that such surrender and/or termination can be effected only by the
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same. Tenant and Landlord further agree that
forbearance or waiver by Landlord to enforce its rights pursuant to this Lease
or at law or in equity shall not be a waiver of Landlord's right to enforce one
or more of its rights in connection with any subsequent default. A receipt by
Landlord of rent or other payment with knowledge of the breach of any covenant
hereof shall not be deemed a waiver of such breach, and no waiver by Landlord of
any provision of this Lease shall be deemed to have been made unless expressed
in writing and signed by Landlord. To the greatest extent permitted by law,
Tenant waives the service of notice of Landlord's intention to re-enter as
provided for in any statute, or to institute legal proceedings to that end, and
also waives all right of redemption in case Tenant shall be dispossessed by a
judgment or by warrant of any court or judge. The terms "enter," "re-enter,"
"entry" or "re-entry," as used in this Lease, are not restricted to their
technical legal meanings. Any reletting of the Premises shall be on such terms
and conditions as Landlord in its sole discretion may determine (including
without limitation a term different than the remaining Lease Term, rental
concessions, alterations and repair of the Premises, lease of less than the
entire Premises to any tenant). Landlord shall not be liable, nor shall Tenant's
obligations hereunder be diminished because of, Landlord's failure to relet the
Premises or collect rent due in respect of such reletting.
25. Tenant's Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within thirty (30) days after written notice from Tenant specifying such failure
(unless such performance will, due to the nature of the obligation, require a
period of time in excess of thirty (30) days, then after such period of time as
is reasonably necessary), or such shorter period as is reasonable in the event
of an emergency. All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord's
obligations hereunder. Nothing herein shall be deemed to restrict Tenant’s
rights to self-help set forth in Paragraph 10(b) above or Tenant’s set-off
rights set forth in the Work Letter. All obligations of Landlord under this
Lease will be binding upon Landlord only during the period of its ownership of
the Premises and not thereafter. The term "Landlord" in this Lease shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner's ownership. Any liability of Landlord
under this Lease shall be limited solely to its interest in the Building and the
Property, and the rents, incomes and profits (including net sales proceeds)
therefrom, and in no event shall any personal liability be asserted against
Landlord in connection with this Lease nor shall any recourse be had to any
other property or assets of Landlord. In no event shall Tenant ever seek, nor
shall Landlord be liable for any consequential, exemplary, special or punitive
damages in connection with or as a result of any default by Landlord hereunder.
26. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
27. Subordination. This Lease and Tenant's interest and rights hereunder are and
shall be subject and subordinate at all times to the lien of any first mortgage,
now existing or hereafter created on


- 25 –

--------------------------------------------------------------------------------



or against the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant
except as set forth herein. Tenant agrees, at the election of the holder of any
such mortgage, to attorn to any such holder. Tenant agrees within ten (10)
business days after receipt of written demand to execute, acknowledge and
deliver such commercially reasonable instruments, confirming such subordination
and such instruments of attornment as shall be requested by any such holder.
Notwithstanding the foregoing, any such holder may at any time subordinate its
mortgage to this Lease, without Tenant's consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such mortgage and had been assigned to such holder. The term
"mortgage" whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
"holder" of a mortgage shall be deemed to include the beneficiary under a deed
of trust. Within ten (10) business days after receipt of written request of
Landlord and opportunity for Tenant to review and request reasonable
modifications, Tenant agrees to execute any lease amendment not materially
altering the terms of this Lease, or increasing Tenant’s obligations or
diminishing Tenant’s rights hereunder, if required by a mortgagee or beneficiary
of a deed of trust encumbering real property of which the Premises constitute a
part incident to the financing of the real property or Landlord’s leasehold
interest in the real property of which the Premises constitute a part.
Notwithstanding anything to the contrary contained in this Lease, as a condition
to the effectiveness of this Lease and Tenant’s obligations hereunder, not later
than the date of full execution of this Lease by Landlord and Tenant, Landlord
shall provide Tenant with a commercially reasonable subordination,
non-disturbance and attornment agreement from the holder of any current mortgage
providing for the recognition of Tenant’s rights, interests and options under
this Lease (including Tenant’s self-help and set-off rights provided in this
Lease) in the event of a foreclosure, deed given in lieu of foreclosure or sale
under the mortgage, so long as Tenant is not in default under this Lease beyond
applicable notice and cure periods (“SNDA”). Tenant’s obligation to subordinate
this Lease to any future mortgage shall be conditioned upon receiving an SNDA
from the holder of such future mortgage.
28. Mechanic's Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
without limitation those who may furnish materials or perform labor for any
construction or repairs. Tenant covenants and agrees that it will pay or cause
to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises and that it will indemnify and defend Landlord from all loss, cost or
expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease. Tenant shall give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within fourteen (14) days of the filing or
recording thereof; provided, however, Tenant may contest such liens or
encumbrances as long as such contest prevents foreclosure of the lien or
encumbrance and Tenant causes such lien or encumbrance to be bonded or insured
over in a manner reasonably satisfactory to Landlord within such fourteen (14)-
day period.
29. Estoppel Certificates. Tenant agrees, from time to time, within ten (10)
business days after request of Landlord, to execute and deliver to Landlord, or
Landlord's designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord's default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant's
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord's execution of this Lease. No cure or grace
period provided in this


- 26 –

--------------------------------------------------------------------------------



Lease shall apply to Tenant's obligations to timely deliver an estoppel
certificate if Tenant fails to provide the estoppel certificate within three (3)
business days after receipt of Landlord’s second notice. Tenant hereby
irrevocably appoints Landlord as its attorney in fact to execute on its behalf
and in its name any such estoppel certificate if Tenant fails to execute and
deliver the estoppel certificate within three (3) days after receipt of
Landlord’s second written request thereof.
30. Environmental Requirements. Except for Hazardous Materials (hereinafter
defined) contained in products used by Tenant in de minimis quantities for
ordinary cleaning and office purposes, and except for those types and quantities
of Hazardous Materials used by Tenant in connection with the Permitted Uses, as
more particularly described on Exhibit E attached hereto and incorporated by
reference herein (collectively, the “Permitted Hazardous Materials”), which
Permitted Hazardous Materials shall be stored, used and disposed of by Tenant in
compliance with all Environmental Requirements (hereinafter defined), Tenant
shall not permit or cause any party to bring any Hazardous Material upon the
Premises or transport, store, use, generate, manufacture or release any
Hazardous Material in or about the Premises without Landlord's prior written
consent, which shall not be unreasonably withheld, conditioned or delayed. Upon
the Commencement Date or prior thereto, Tenant shall contact Landlord to
initiate the permit process for the storage of Permitted Hazardous Materials and
to complete a Hazardous Materials Business Plan (HMBPs). Landlord may request
from time to time, and Tenant shall then promptly provide, a certification of,
and all MSDS sheets with respect to, all Hazardous Substances transported,
stored, used, generated, or manufactured in or about the Premises. Tenant, at
its sole cost and expense, shall operate its business in the Premises in strict
compliance with all Environmental Requirements and shall remediate in a manner
reasonably satisfactory to Landlord any Hazardous Materials released on or from
the Building by Tenant, its agents, employees, contractors, subtenants or
invitees. Tenant shall notify Landlord immediately of any such release of
Hazardous Material and also of all orders to comply, notices of violation, and
similar documentation, including without limitation written correspondence by,
to or from any governmental authority pertaining to environmental matters.
Tenant shall complete and certify disclosure statements as reasonably requested
by Landlord from time to time relating to Tenant's transportation, storage, use,
generation, manufacture or release of Hazardous Materials on the Premises. The
term "Environmental Requirements" means all applicable present and future
statutes, regulations, ordinances, rules, codes, judgments, orders or other
similar enactments of any governmental authority or agency regulating or
relating to health, safety, or environmental conditions on, under, or about the
Premises or the environment, including without limitation, the following: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder. The
term "Hazardous Materials" means and includes any substance, material, waste,
pollutant, or contaminant listed or defined as hazardous or toxic, under any
Environmental Requirements, asbestos and petroleum, including but not limited to
crude oil or any fraction thereof, natural gas liquids, liquified natural gas,
or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic
gas). As defined in Environmental Requirements, Tenant is and shall be deemed to
be the "operator" of Tenant's "facility" and the "owner" of all Hazardous
Materials brought on the Premises by Tenant, its agents, employees, contractors
or invitees, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.
Tenant shall indemnify and defend Landlord with respect to any and all losses
(including, without limitation, diminution in value of the Premises and loss of
rental income from the Premises), claims, demands, actions, suits, damages
(including, without limitation, punitive damages), expenses (including, without
limitation, remediation, removal, repair, corrective action, or cleanup
expenses), and costs (including, without limitation, actual attorneys' fees,
consultant fees or expert fees and including, without limitation, removal or
management of any asbestos brought into the property or disturbed in breach of
the requirements of this Paragraph 30, regardless of whether such removal or
management is required by law) which are brought or recoverable against, or
suffered or incurred by Landlord as a result of any release of Hazardous
Materials for which Tenant is obligated to remediate as provided above or


- 27 –

--------------------------------------------------------------------------------



any other breach of the requirements under this Paragraph 30 by Tenant, its
agents, employees, contractors, subtenants, assignees or invitees, regardless of
whether Tenant had knowledge of such noncompliance. The obligations of Tenant
under this Paragraph 30 shall survive any termination or expiration of this
Lease.
Landlord and Landlord’s lender shall have access to, and a right to perform
inspections and tests of, the Premises to determine Tenant's compliance with
Environmental Requirements, its obligations under this Paragraph 30, or the
environmental condition of the Premises. Access shall be granted to Landlord and
Landlord’s Lender upon Landlord's reasonable prior notice to Tenant, and subject
to Tenant’s security requirements, and at such times so as to minimize, so far
as may be reasonable under the circumstances, any disturbance to Tenant's
operations. Such inspections and tests shall be conducted at Landlord's expense,
unless such inspections or tests reveal that Tenant has not complied with any
Environmental Requirement, in which case Tenant shall reimburse Landlord for the
reasonable cost of such inspection and tests. Landlord's receipt of or
satisfaction with any environmental assessment in no way waives any rights that
Landlord holds against Tenant.
To the best knowledge of Landlord based solely on the Phase I Report prepared by
AECOM dated August 2, 2019 (the “Phase I Report”), (i) no Hazardous Materials
are present in, on or under the Premises, the Building or the Property, or the
soil, surface water or groundwater thereof, in violation of any applicable
Environmental Requirements; (ii) no underground storage tanks are present on the
Property; and (iii) no action, proceeding or claim is pending or threatened
regarding the Building or the Property concerning any Hazardous Materials or
pursuant to any Environmental Requirements.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, under no circumstance shall Tenant be liable for any losses, costs,
claims, liabilities or damages (including attorneys’ and consultants’ fees) of
any type or nature, directly or indirectly arising out of or in connection with
any Hazardous Materials present at any time on, in, under or about the Premises,
the Building or the Property, or the soils, surface water or groundwater
thereof, including, without limitation, any Hazardous Materials identified in
the Phase I Report, or the violation of any Environmental Requirements, except
to the extent that any of the foregoing actually results from the storage, use,
release or disposal of Hazardous Materials by Tenant or its agents, employees,
contractors, invitees, subtenants or assignees in violation of applicable
Environmental Requirements.
31. Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises.
The current rules and regulations are attached hereto as Exhibit B. In the event
of any conflict between said rules and regulations and other provisions of this
Lease, the other terms and provisions of this Lease shall control.
32. Security Service. Tenant acknowledges and agrees that, while Landlord may
patrol the Exterior Premises, Landlord is not providing any security services
with respect to the Premises and that Landlord shall not be liable to Tenant
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.
Tenant shall have the right (a) to install and maintain its own security systems
for the Premises, including but not limited to, card readers and cameras
(“Security Systems”) and (b) to secure the Premises, including perimeter
fencing, lighting, liftgates, guard shacks and cameras (“Exterior Security”).
The Security Systems and Exterior Security shall be considered either a
component of the Tenant Improvements or a Tenant-Made Alteration and shall
comply with the terms and conditions of the Work Letter or of Paragraph 12 of
this Lease, as applicable.


- 28 –

--------------------------------------------------------------------------------



33. Force Majeure and Excused Delay. Neither Landlord nor Tenant shall be held
responsible for delays in the performance of its obligations hereunder when
caused by strikes, lockouts, labor disputes, acts of God, inclement weather
conditions which delay or preclude construction, inability to obtain labor or
materials or reasonable substitutes therefor, actions or inactions of
governmental or quasi-governmental authorities affecting the design, permitting,
construction and Substantial Completion of the Landlord’s Work, the Closure
Requirements or the Tenant Improvements beyond the reasonable control of
Landlord or Tenant, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits of Landlord or Tenant, enemy
or hostile governmental action, acts of terrorism, civil commotion, fire or
other casualty, “unforeseen conditions” within the meaning of Landlord’s
contract with its general contractor, and other causes beyond the reasonable
control of Landlord and Tenant (collectively, “Force Majeure Delays”); provided,
however, that Force Majeure Delays shall not excuse Landlord or Tenant for
failure to pay any monetary sum due under this Lease except as expressly
provided in this Lease. In addition, neither Landlord nor Tenant shall be held
responsible for delays in the performance of its obligations hereunder due to
Excused Delays, as hereinafter defined, and each day of Excused Delay shall
delay Landlord’s or Tenant’s obligation to perform such obligation for one (1)
day. An “Excused Delay” means a delay caused by an act of God, declared state of
emergency or public health emergency, epidemic or pandemic (specifically
including but not limited to COVID-19), governmental inaction, restriction,
regulation, action and/or control (including without limitation a government
mandated quarantine, shelter-in-place requirement or travel ban), war, civil
commotion, act of terrorism, and/or order of government or civil or military
authorities. An Excused Delay shall not defer the obligation of Landlord or
Tenant to pay any monetary sum due under this Lease except as expressly provided
in this Lease.
34. Entire Agreement. This Lease constitutes the complete agreement of Landlord
and Tenant with respect to the subject matter hereof. No representations,
inducements, promises or agreements, oral or written, have been made by Landlord
or Tenant, or anyone acting on behalf of Landlord or Tenant, which are not
contained herein, and any prior agreements, promises, negotiations, or
representations are superseded by this Lease. This Lease may not be amended
except by an instrument in writing signed by both parties hereto.
35. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.
36. Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction except for the Broker
identified in the Basic Lease Information (“Broker”), and that no broker, agent
or other person brought about this transaction, other than the Broker. Tenant
agrees to indemnify and defend Landlord with respect to any claims by any
broker, agent or person other than Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction. Landlord represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction except for the Broker,
and that no broker, agent or other person brought about this transaction, other
than the Broker. Landlord agrees to indemnify and defend Tenant with respect to
any claims by any broker, agent or person other than Broker claiming a
commission or other form of compensation by virtue of having dealt with Landlord
with regard to this leasing transaction. Landlord shall be responsible for
payment of the brokerage commission due in connection with this Lease pursuant
to a separate written agreement.
37. Miscellaneous. (a) Any payments or charges due from Tenant to Landlord
hereunder shall be considered "Rent” for all purposes of this Lease.


- 29 –

--------------------------------------------------------------------------------



(b) If and when included within the term "Tenant," as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.
(c) All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by a reputable national overnight courier service,
postage prepaid, or by hand delivery addressed to the parties at their addresses
below. Either party may by notice given aforesaid change its address for all
subsequent notices. Except where otherwise expressly provided to the contrary,
notice shall be deemed given upon delivery.


If to Landlord:


c/o Dermody Properties
5500 Equity Avenue
Reno, Nevada 89502


with a copy to:


Equis Law Group, LLC.
2901 Butterfield Road
Oak Brook, IL 60523
Attn: Robert M. Silverman, Esq.


If to Tenant:


4353 No. First Street
San Jose, California 95134
Attention: General Counsel
(d) Intentionally omitted.
(e) At Landlord's request from time to time but not more than once each calendar
year unless an Event of Default has occurred or Landlord is selling or
refinancing the Property, Tenant shall furnish Landlord with true and complete
copies of its most recent annual and quarterly financial statements prepared by
Tenant or Tenant's accountants and any other financial information or summaries
that Tenant typically provides to its lenders or shareholders. Landlord shall
keep all such information confidential in accordance with Paragraph 45 below.
(f) Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record. Landlord may prepare and file, and upon request
by Landlord Tenant will execute, a memorandum of lease.
(g) The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments hereto.
(h) The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
and delivery of this Lease by both parties.


- 30 –

--------------------------------------------------------------------------------



(i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
(j) Any amount not paid by Tenant within five (5) days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or eight percent (8%) per year. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease.  If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord's and
Tenant's express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
(k) Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Premises is located, excluding any principles of
conflicts of laws.
(l) Time is of the essence as to the performance of each obligations under this
Lease with respect to which time is a factor.
(m) All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda and the terms of this Lease, such exhibits or addenda shall control.
(n) Landlord and Tenant may execute this Lease in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. Any counterpart to this Lease may be executed by facsimile
or electronic (e.g. PDF) copy and shall be binding on the parties.
(o) In the computation of any period of time provided for in this Lease or by
law, the day of the act or event from which said period of time runs shall be
excluded, and the last day of such period shall be included, unless it is a
Saturday, Sunday or legal holiday, in which case the period shall be deemed to
run until the end of the next day which is not a Saturday, Sunday or legal
holiday.
38. Attorney’s Fees. If either Landlord or Tenant brings an action or proceeding
involving the Premises based on tort, contract or equity, then reasonable
attorneys’ fees may be recovered by the party that prevails in such action or
proceeding.
39. Landlord's Lien/Security Interest. Intentionally omitted.
40. Limitation of Liability of Trustees, Shareholders, and Officers of DPIF2 CA
20 Christy Street, LLC. Any obligation or liability whatsoever of DPIF2 CA 20
Christy Street, LLC, a Delaware limited liability company, which may arise at
any time under this Lease or any obligation or liability which may be incurred
by it pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its partners, trustees,
directors, shareholders, officers, employees or agents, regardless of whether
such obligation or liability is in the nature of contract, tort, or otherwise.


- 31 –

--------------------------------------------------------------------------------



41. Early Occupancy. Subject to Legal Requirements and to the provisions of the
Work Letter regarding construction of the Tenant Improvements, upon (i)
execution of this Lease by Landlord and Tenant, (ii) payment by Tenant to
Landlord of all amounts due in connection with Tenant’s execution of this Lease,
and (iii) delivery by Tenant to Landlord of all certificates of insurance
required pursuant to Paragraph 9 of this Lease (the date upon which all of the
following have the commencement of “Early Occupancy”), Tenant may enter the
Premises for the purpose of constructing the Tenant Improvements and installing
Tenant’s fixtures, furniture and equipment within the Premises. Tenant’s right
to Early Occupancy shall terminate on the day immediately prior to the
Commencement Date. During Tenant’s Early Occupancy, (a) Landlord and Tenant
shall have mutual access to the Premises, (b) Tenant shall not interfere with
Landlord’s construction of the Initial Improvements (as defined in Addendum 3 –
Landlord Work Letter) or cause any labor dispute as a result of Tenant’s
occupancy of the Premises, (a) Tenant shall not be required to pay Base Rent or
Operating Expenses, (b) Tenant shall be required to pay for removal of Tenant’s
trash from the Premises and the utilities used by Tenant at the Premises, (c)
except for the obligation to pay Base Rent and Operating Expenses, the terms of
this Lease shall apply to Tenant’s Early Occupancy, and (d) Tenant shall
indemnify and defend Landlord with respect to any loss or damage to the
Premises, or any of them, and all liability, loss, or damage arising from any
injury to the Building or Exterior Premises or the property of Landlord, its
contractors, subcontractors, or materialmen, and any death or personal injury to
any person or persons arising out of such installations, unless any such loss,
damage, liability, death, or personal injury was caused by Landlord's negligence
or willful misconduct, or that of its agents, employees or contractors. Any such
occupancy or performance in the Premises shall be in accordance with the
provisions of the Work Letter.
42. Renewal Options. Tenant shall have the option to extend the Lease Term in
accordance with the provisions of Addendum 5 – Renewal Options attached hereto
and made a part hereof.
43. Roof Rights. As a component of the Tenant Improvements or as a Tenant-Made
Alteration Tenant shall have the right to access the roof of the Building for
purposes of installing, maintaining, repairing, replacing or removing its
satellite or wire communications equipment (“Roof Equipment”). Landlord and
Tenant shall agree upon the location of the Roof Equipment and any additions or
alterations needed to the roof to accommodate the placement of the Roof
Equipment, each party acting reasonably. Tenant shall notify Landlord prior to
Tenant’s access to the roof and Tenant’s access to the roof shall not void any
roof warranty obtained by Landlord in connection with the Landlord’s Work.
Tenant shall use Landlord’s roofing contractor in order not to void the roof
warranty. Tenant shall be liable to repair any damage to the roof as a result of
the installation of the Roof Equipment.
44. Consequential Damages. Notwithstanding anything to the contrary contained in
this Lease, except with respect to Tenant’s obligations set forth in Paragraph
22, “Holding Over”, and Paragraph 30, “Environmental Requirements”, in no event
shall Tenant be liable to Landlord for any indirect, consequential, special,
exemplary, incidental or punitive damages arising from or relating to this
Lease.
45. Confidentiality. Landlord and Tenant acknowledge that the terms and
conditions of this Lease are to remain confidential for the benefit of both
parties, and may not be disclosed by either party to anyone, by any manner or
means, directly or indirectly (except to Landlord’s and Tenant’s attorneys,
advisors and accountants which have been informed of the confidentiality
provisions of this Lease and to any proposed assignee or transferee) without the
prior written consent of the other, unless disclosure is required by applicable
law or court order. The consent by Landlord or Tenant to any disclosures shall
not be deemed to be a waiver on the part of Landlord or Tenant, as applicable,
of any prohibition against any future disclosure.



- 32 –

--------------------------------------------------------------------------------





(Signatures on following page.)




- 33 –


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.


            TENANT:      


BLOOM ENERGY CORPORATION, a Delaware corporation 


By:   
Name:   
Title:    


LANDLORD:


DPIF2 CA 20 CHRISTY STREET, LLC
a Delaware limited liability company


            By: Dermody Properties Industrial Fund II Agg I LP,
a Delaware limited partnership, its sole member


     By: Dermody GP II, LLC,
a Delaware limited liability company


By: ____________________________________
              Name: __________________________________        Title:
___________________________________


EXHIBIT A-1


34



--------------------------------------------------------------------------------





Legal Description


The Land referred to herein below is situated in the City of Fremont, County of
Alameda, State of California, and is described as follows:


PARCEL 1:
BEING A PORTION OF PARCEL 3 OF PARCEL MAP 7359, FILED FOR RECORD ON JUNE 20,
2000, IN BOOK 252 OF MAPS, AT PAGE 19, ALAMEDA COUNTY RECORDS AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT THE SOUTHWEST CORNER OF SAID PARCEL 3; SAID POINT ALSO BEING ON THE
EASTERLY LINE OF CHRISTY STREET; THENCE ALONG THE WESTERN LINE OF SAID PARCEL 3
THE FOLLOWING COURSES: 1. NORTH 43°44' 15" EAST, 14.00 FEET;
2. NORTH 39° 27' 05" EAST, 40.13 FEET; 3. NORTH 43° 44' 15" EAST, 313.86 FEET;
4. NORTH 46° 15' 45" WEST, 26.16 FEET; 5. NORTH 43° 44' 15" EAST, 276.78 FEET;
6. NORTH 39° 59' 43" WEST, 203.68 FEET; THENCE LEAVING SAID BOUNDARY LINE OF
PARCEL 3, NORTH 43° 35' 41" EAST, 26.15 FEET; THENCE NORTH
46° 15' 00" WEST, 149.01 FEET TO A POINT ON A NORTHERN LINE OF SAID PARCEL 3;
THENCE ALONG SAID NORTHERN LINE NORTH 43° 46' 39" EAST, 84.57 FEET TO THE
NORTHEASTERN LINE OF SAID PARCEL 3; THENCE ALONG THE BOUNDARY LINES OF SAID
PARCEL 3 THE FOLLOWING COURSES: 1. SOUTH 39° 36' 01" EAST, 35.34 FEET;
2. SOUTH 40° 01' 44" EAST, 553.30 FEET; 3. SOUTH 07° 35' 42" EAST, 192.10 FEET;
4. SOUTH 46° 14' 42" EAST, 3.96 FEET; 5. SOUTH 43° 46' 39" WEST, 599.45 FEET; 6.
NORTH 46° 15' 45" WEST, 0.07 FEET; THENCE ALONG A NON -TANGENT CURVE TO THE LEFT
HAVING A RADIAL BEARING OF NORTH 48° 41' 09" WEST AND HAVING A RADIUS OF
75.00 FEET THROUGH A CENTRAL ANGLE OF 147° 59' 51" FOR AN ARC LENGTH OF 193.73
FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG A CURVE TO THE RIGHT HAVING A
RADIUS OF 55.00 FEET THROUGH A CENTRAL ANGLE OF 60° 25' 15" FOR AN ARC LENGTH OF
58.00 FEET; THENCE NORTH 46° 15' 45" WEST, 169.96 FEET
TO THE POINT OF BEGINNING.






- 35 –

--------------------------------------------------------------------------------





EXHIBIT A-2


Site Plan


(see attached)




- 36 –

--------------------------------------------------------------------------------



image02.jpg [image02.jpg]EXHIBIT B


- 37 –

--------------------------------------------------------------------------------





Rules and Regulations






1.The sidewalk, entries, and driveways of the Building shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.


2.Except to the extent expressly permitted as set forth in the Lease, Tenant
shall not place any objects, including without limitation antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Building.


3.Except for service animals, no animals shall be allowed in the offices, halls,
or corridors in the Building.


4.Tenant shall not disturb the occupants of the adjoining buildings by the use
of any radio or musical instrument or by the making of loud noises.


5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted. Any such installation or connection shall be made at
Tenant's expense.


6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Building or Exterior Premises.


7.Parking any type of recreational vehicles is specifically prohibited on or
about the Building or Exterior Premises. Except for the overnight parking of
operative vehicles, no vehicle of any type shall be stored in the parking areas
at any time. In the event that a vehicle is disabled, it shall be removed within
48 hours. There shall be no "For Sale" or other advertising signs on or about
any parked vehicle. All vehicles shall be parked in the designated parking areas
in conformity with all signs and other markings. All parking will be open
parking, and no reserved parking, numbering or lettering of individual spaces
will be permitted except as specified by Landlord.


8.Tenant shall maintain the Building free from rodents, insects and other pests.


9.Intentionally omitted.


10.Tenant shall not cause any unnecessary labor by reason of Tenant's
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.


11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises or the Exterior Premises.




- 38 –

--------------------------------------------------------------------------------



12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.


13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.


14.No auction, public or private, will be permitted on the Premises.


15.No awnings shall be placed over the windows in the Building except with the
prior written consent of Landlord.


16.The Premises shall not be used for lodging, sleeping or cooking or for any
illegal purposes or for any purpose other than that specified in the Lease. No
gaming devices shall be operated in the Premises.


17.Intentionally omitted.


18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.


19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant's ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.


EXHIBIT C


- 39 –

--------------------------------------------------------------------------------





Notice of Lease Term Dates






NOTICE OF LEASE TERM DATES




This NOTICE OF LEASE TERM DATES is made as of the ____ day of ____________,
2020, by and between DPIF2 CA 20 Christy Street, LLC, a Delaware limited
liability company (“Landlord”), and Bloom Energy Corporation, a Delaware
corporation (“Tenant”).


RECITALS: 


A.Landlord and Tenant have entered into that certain Lease (the “Lease”) dated
as of ________, 20____, whereby Landlord leased to Tenant, and Tenant leased
from Landlord, certain real property located in Fremont, California, which real
property is commonly known as 44370 Christy Street, Fremont, California.


B.In accordance with Paragraph 2 of the Lease, Landlord and Tenant desire to set
forth herein the dates that the initial term of the Lease Term shall commence
(the “Commencement Date”) and the date that the initial term of the Lease Term
shall expire (the “Expiration Date”), subject to extension pursuant to Addendum
5 - Renewal Options to the Lease,


NOW THEREFORE, Landlord and Tenant certify and agree as follows:


1.The Commencement Date is hereby established as ____________, 202_.


2.The initial term of the Lease Term shall be eighty-four (84) months ending
upon ________________.


(signatures on following page)




 IN WITNESS WHEREOF, Landlord and Tenant have caused this Notice of Lease Term
Dates to be executed as of the day and year first above written.


- 40 –

--------------------------------------------------------------------------------





            TENANT:      


BLOOM ENERGY CORPORATION, a Delaware corporation 


By:   
Name:   
Title:    


LANDLORD:


DPIF2 CA 20 CHRISTY STREET, LLC
a Delaware limited liability company


            By: Dermody Properties Industrial Fund II Agg I LP,
a Delaware limited partnership, its sole member


     By: Dermody GP II, LLC,
a Delaware limited liability company


By: ____________________________________
              Name: __________________________________        Title:
___________________________________


EXHIBIT D


- 41 –

--------------------------------------------------------------------------------





Form of Insurance Certificate


(see attached)


EXHIBIT E


- 42 –

--------------------------------------------------------------------------------





            Permitted Hazardous Materials




image12.jpg [image12.jpg]




- 43 –

--------------------------------------------------------------------------------



ADDENDUM 1
BASE RENT ADJUSTMENTS


ATTACHED TO AND A PART OF THE LEASE
DATED JUNE _____, 2020 BETWEEN


DPIF2 CA 20 CHRISTY STREET, LLC
and


BLOOM ENERGY CORPORATION




Annual Base Rent and Monthly Base Rent for the Lease Term shall equal the
following amounts for the respective periods set forth below:

PeriodAnnual Base RentMonthly Base RentMonths 1-2$0.00*Months
3-12$1,563,380.00$156,338.00Months 13-24$1,932,337.68$161,028.14Months
25-36$1,990,307.76$165,858.98Months 37-48$2,050,017.00$170,834.75Months
49-60$2,111,517.60$175,959.80Months 61-72$2,174,863.08$181,238.59Months
73-84$2,240,109.00$186,675.75



If the Commencement Date is other than the first day of a calendar month, then
the first period for the payment of Base Rent set forth above shall run from the
first day of the calendar month following the Commencement Date and the rent
payable in the first partial month following the Commencement Date shall be
proportionally prorated.


EXTENSION TERM: SEE ADDENDUM 5
*SEE ADDENDUM 2 – Base Rent Abatement
ADDENDUM 2


- 44 –

--------------------------------------------------------------------------------





BASE RENT ABATEMENT
        
        ATTACHED TO AND A PART OF THE LEASE
        DATED JUNE _____, 2020 BETWEEN




DPIF2 CA 20 CHRISTY STREET, LLC
and
BLOOM ENERGY CORPORATION


Tenant shall not be obligated to pay Base Rent for the initial two (2) full
month periods of the Lease Term, commencing on the Commencement Date, as that
date may be extended by Excused Delays (the “Abatement Period”); provided
however, Tenant shall be responsible for the payment of Operating Expenses and
utilities and all other items of additional rent, if any, during such period.
Landlord and Tenant hereby acknowledge and agree that the Rent Abatement is a
rent concession and, if during the Lease Term, an Event of Default exists,
beyond any applicable notice and/or cure period, under the terms of this Lease,
and Landlord terminates the Lease as a result of such Event of Default, the
unamortized portion of the Rent Abatement shall become immediately due and
payable, without prejudice to any other remedies of Landlord under this Lease.




- 45 –

--------------------------------------------------------------------------------



ADDENDUM 3


WORK LETTER
        
ATTACHED TO AND A PART OF THE LEASE
DATED JUNE ____, 2020 BETWEEN




DPIF2 CA 20 CHRISTY STREET
and
BLOOM ENERGY CORPORATION


In connection with the execution of the Lease, Landlord and Tenant have further
agreed as follows (all terms herein without definition shall have the meaning
ascribed to such terms in the Lease):


1. Landlord’s Work. As a condition precedent to the Commencement Date, Landlord
agrees, at its sole cost and expense, except with respect to any increase in
costs and expenses directly resulting from an act (or failure to act) of Tenant,
which increase shall be paid by Tenant within thirty (30) days after receipt of
written demand from Landlord, to have completed or have caused the following to
occur: (i) all Building Systems and the Building Structure shall be in good
working order and repair; (ii) all existing improvements and trade fixtures that
were in place in the Premises on the Effective Date including, without
limitation, all process piping and the air compressor, shall be in place and in
good working order and repair; (iii) installation of a TPO, welded seam, white
reflective 60 mil roof replacement (the “Roof Replacement”), which have been
approved by Landlord and Tenant; and (iv) the HVAC work as listed in that
certain proposal prepared by Oscar Rojas of O.R. HVAC attached hereto as Exhibit
A (the “HVAC Work”), which has been approved by Landlord and Tenant (all of the
foregoing, the “Landlord’s Work”). With respect to the Roof Replacement,
Landlord shall provide to Tenant for Tenant’s review the final specifications
for the Roof Replacement, and Tenant shall have the right to discuss with
Landlord any comments or questions regarding the specifications. In addition,
prior to the installation of the Roof Replacement, Landlord and Tenant shall
meet to review installation details. Landlord agrees to commence the
installation of the Roof Replacement in the June 2020/July 2020 timeframe and
the HVAC Work prior to July/August 2020 timeframe, so as to avoid any
interruption in Tenant’s construction of the Tenant Improvements. If, despite
Landlord’s good faith efforts, the Roof Installation is not completed by July
31, 2020, and the HVAC Work by August 31, 2020, as that date may be extended by
prior written agreement of the parties, Landlord and Tenant shall each cause
their respective contractors and subcontractors to cooperate with each other:
(i) in facilitating the mutual access to the Premises; and (ii) in coordinating
the timing of the stages of Roof Installation, HVAC Work and the Tenant
Improvements so as to facilitate the completion on a timely basis. In the event
that the Landlord’s failure to complete the Roof Replacement during the June
2020/July 2020 timeframe and the HVAC Work during the July/August 2020
timeframe, for any reason other than due to Force Majeure, Excused Delays or the
act or omission of Tenant delays Tenant’s Substantial Completion of the Tenant
Improvements by January 1, 2021, for each day of delay caused thereby Tenant
shall be entitled to day-for-day abatement of Base Rent pursuant to Paragraph
2(b) of the Lease. The Landlord’s Work shall be performed in compliance with all
applicable laws, building codes, regulations and ordinances in effect on the
Commencement Date of the Lease, in a good and workmanlike manner, free of
defects and using new materials and equipment of good quality.

2. Space Plan; Working Drawings.


        (a) Space Plan. Tenant’s architect CAS Architects, Inc. (“Tenant’s
Architect”), at Tenant’s sole cost and expense, has prepared a space plan of the
Premises dated May 26, 2020, attached


- 46 –

--------------------------------------------------------------------------------



hereto as Exhibit B (“Space Plan”) depicting the initial tenant improvements to
be installed in the Premises by Tenant (the “Tenant Improvements”). The Space
Plan has been approved by Landlord and Tenant.


        (b) Working Drawings. Tenant shall cause Tenant’s Architect to prepare
the final architectural, mechanical (including heating, ventilating and
air-conditioning), electrical, plumbing, and structural plans and specifications
(“Working Drawings”) necessary to complete the Tenant Improvements, which
Working Drawings shall be a natural extension of the Space Plan.

        Tenant also shall cause Tenant’s Architect to submit the finished
Working Drawings to Landlord, and Landlord shall review the Working Drawings and
grant its written approval or denial thereof within eight (8) business days
after receipt thereof, which approval shall not be unreasonably withheld,
conditioned, or delayed (provided in all events Landlord may withhold its
consent to the Working Drawings to the extent the same adversely and materially
affects the structural integrity of the Building or adversely and materially
affects any Building system). Landlord’s failure to respond within such eight
(8) business- day period shall be deemed to mean that Landlord has approved the
Working Drawings as submitted by Tenant. To the extent Landlord does not provide
its consent to the Working Drawings as aforesaid, Landlord shall state, with
specificity, Landlord's reasons for such disapproval. The foregoing process
shall then be repeated until the Working Drawings are approved, or deemed
approved, by Landlord; provided, however, Landlord’s comments shall be limited
to any changes reasonably required by Landlord based on its initial review of
the Working Drawings and not made by Tenant, as well as any changes required as
a result of the changes made by Tenant which could not have been reasonably
anticipated by Landlord at the time of making Landlord’s initial comments.


         Subsequent to Landlord's approval of the Working Drawings, any changes
to the Working Drawings requested by Tenant shall be subject to the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned, or delayed.


         Upon approval of the Working Drawings by Landlord, Tenant, at its sole
cost and expense (subject to application of the Allowance (as defined below),
shall file the same with the governmental agencies having jurisdiction over the
Tenant Improvements. Tenant shall furnish Landlord with copies of all documents
submitted to said governmental agencies and copies of the authorizations to
commence work and the permits for the Tenant Improvements issued by said
governmental agencies. Tenant shall be permitted to commence the Tenant
Improvements without all required permits to the extent that governmental
authorities with jurisdiction over the Tenant Improvements permit such work,
provided that Tenant shall be obligated to obtain all required governmental
authorizations for the Tenant Improvements and deliver copies thereof to
Landlord.


3. Tenant Improvements. Tenant hereby agrees that the Tenant Improvements shall
be completed by a general contractor (“General Contractor”) approved by
Landlord, which approval shall not be unreasonably withheld, conditioned, or
delayed. Tenant hereby agrees to indemnify and hold Landlord harmless from and
against any loss, cost, damage, liability or expense (including without
limitation reasonable attorneys' fees and court costs) incurred by Landlord with
respect to all of Tenant's obligations set forth in this Section 3. Tenant
hereby guarantees to Landlord that the Tenant Improvements shall be completed in
a lien-free manner and in strict accordance with the Working Drawings and all
applicable laws, permits and governmental approvals and with all required
inspections during the course of construction, (it being acknowledged by
Landlord and Tenant that the provisions of the Lease regarding the filing
mechanics' liens against the Building by or through Tenant shall control with
respect to mechanics' liens filed against the Project or Premises as a result of
the Tenant Improvements). Landlord shall be entitled to a fee, not to exceed
Five Thousand and No/100 Dollars ($5,000.00), to reimburse Landlord for its
reasonable, third party out-of-pocket costs incurred in connection with
Landlord’s review of the Working Drawings. Such fee shall be paid to Landlord by


- 47 –

--------------------------------------------------------------------------------



Tenant within thirty (30) days following Tenant’s receipt of each of Landlord’s
invoices therefor, or, at Tenant’s election, deducted from the Allowance (as
defined below).


4. Access to Premises for Performance of the Tenant Improvements. Landlord shall
provide Tenant with access to the Premises for the purposes of commencing the
Tenant Improvements pursuant to the provisions of Section 41 of the Lease,
“Early Occupancy”.




5. Construction Allowance; Additional Allowance.


        (a) Construction Allowance. Landlord shall provide to Tenant a
construction allowance, which shall be disbursed to Tenant as set forth in
Section 6 below, in the amount of Twenty-Five and No/100 Dollars ($25.00) per
rentable square foot of the Premises, or Two Million Two Hundred Thirty Three
Thousand Four Hundred and No/100 Dollars ($2,233,400.00) (the “Allowance”), to
apply to the cost of the Tenant Improvements and related construction costs,
including without limitation the costs for permits, architect’s fees, and space
planning fees (to the extent not made the obligation of Landlord hereunder).
Such Allowance shall only be available for Tenant’s use for a period of twelve
(12) months, as that period may be extended by Excusable Delays, following the
Early Entry Date and Tenant hereby waives any and all rights to any unused
portion of the Allowance remaining as of such date. For purposes of this Work
Letter, if Tenant has submitted the required documentation for reimbursement
from any unused portion of the Allowance by such date, any such remaining
portion of the Allowance shall not be deemed unused.


        (b) Additional Allowance. In addition, Landlord shall provide Tenant
with an additional allowance in the amount of Ten and No/100 Dollars ($10.00)
per rentable square foot of the Premises, of up to Eight Hundred Ninety-Three
Thousand Three Hundred Sixty and 00/100 Dollars ($893,360.00) (the “Additional
Allowance”), also to be applied to the cost of the Tenant Improvements and
related construction costs. Tenant shall have the right, from and after the
Early Entry Date until the date upon which the Additional Allowance is
exhausted, to request in writing all or any portion of the Additional Allowance,
which Landlord shall deposit into Tenant’s designated bank account within five
(5) business days after receipt of Tenant’s written request. Landlord shall
amortize the Additional Allowance paid to Tenant, together with interest at the
rate of nine percent (9%) per annum, over the then remaining balance of Term of
the Lease, and commencing on the later of the Commencement Date (as that date
may be extended by Excusable Delays) and the first day of the calendar month
following the calendar month in which the Additional Allowance was released to
Tenant, Tenant shall reimburse to Landlord such amortized amount in equal
monthly installments.


6. Disbursement of Allowance.


        (a) Disbursement. Landlord shall disburse the Allowance on a monthly
draw basis, within twenty (20) days after Tenant submits a request for a
specified amount (“Disbursement Amount”), along with a description of the
specific portion of the Tenant Improvements that has been completed, together
with affidavits and/or partial and/or full waivers of lien and certificates of
all subcontractors and materialmen covering all work and materials furnished in
connection with such portion of the Tenant Improvements that has been completed
and such invoices, contracts, or other supporting data as Landlord may
reasonably require, all in compliance with the construction and mechanics' lien
Laws of the State of California (each, a “Payment Request”). Provided Landlord
receives and reasonably approves the foregoing described documentation, Landlord
shall make a disbursement of the Allowance to Tenant in the Disbursement Amount
within twenty (20) days of receipt of a Payment Request. Upon the completion of
the Tenant Improvements, Tenant shall deliver (i) a sworn statement to Landlord
that the Tenant Improvements has been completed, (ii) an affidavit from


- 48 –

--------------------------------------------------------------------------------



Tenant or General Contractor listing all contractors and suppliers whom Tenant
and Tenant’s contractors have contracted with in connection with the Tenant
Improvements, and (iii) valid, unconditional final waivers of lien and
certificates of all subcontractors and materialmen covering all work and
materials furnished in connection with the Tenant Improvements and such
invoices, contracts, or other supporting data as Landlord may reasonably
require, all in compliance with the construction and mechanics' lien Laws of the
State of California.


        (b) Failure to Disburse. If Landlord wrongfully fails to disburse any
amount of the Allowance owing to Tenant pursuant to this Work Letter, then
Tenant shall have the right to pay Tenant's General Contractor, Tenant's
Architect and other agents for the Tenant Improvements, as the case may be,
directly, in which event Landlord shall reimburse Tenant for the amount so paid
within thirty (30) days after Tenant's submission to Landlord of receipted
invoices therefor (accompanied by reasonable supporting documentation). If
Landlord fails to reimburse Tenant within such twenty (30) day period, then
Tenant may withhold from future Base Rent due under the Lease the sum owed
Tenant, until Tenant is reimbursed in full for the sum, plus interest thereon at
the prime rate of Bank of America, plus two percent (2%). Notwithstanding the
foregoing, Tenant shall deliver notice to Landlord (and ground lessor, mortgagee
or beneficiary of a deed of trust on the Property, of whom Tenant has been given
written notice) a written notice of Tenant's intent to pay Tenant's Contractor,
Tenant's Architect or other agents, as the case may be, directly as provided
above at least ten (10) business days prior to making any such payment (which
notice shall describe the basis on which Tenant asserts that Landlord has
wrongfully failed to disburse such amount), and Landlord may deliver to Tenant a
good faith written objection before the expiration of such ten (10) business day
notice period, (a) setting forth with reasonable particularity Landlord's
reasons for its claim that Landlord is not required to make the disbursement of
the Allowance, and (b) submitting the dispute to binding arbitration in
accordance with the remainder of this Section. If Landlord properly objects and
submits the dispute to arbitration in accordance with the preceding sentence,
then Tenant shall not exercise such rights unless and until the arbitrator (as
defined below) determines that Tenant has the right to exercise such rights. All
disputes to be arbitrated pursuant to this Section 5.C.a shall be determined by
binding arbitration before JAMS in San Jose, California. The arbitration shall
be administered and conducted pursuant to the JAMS Streamlined Arbitration Rules
& Procedures (the “Arbitration Rules”). Unless the parties otherwise agree, the
arbitrator must be a retired judge of the Superior Court of the State of
California.


7. Utility Costs. Tenant shall be responsible, from time to time, within thirty
(30) days of receipt of written notice by Landlord, to pay to Landlord the costs
of all utility services provided to the Premises during the construction of the
Tenant Improvements.


8. Insurance.


(i) Tenant shall cause General Contractor to obtain, pay for and maintain
insurance for the coverage and amounts of coverage not less than those set forth
below in the Schedule of Insurance coverages (as hereinafter defined) and shall
cause General Contractor to provide to Landlord certificates issued by insurance
companies satisfactory to Landlord to evidence such coverages before any Tenant
Improvements commences at the Premises. To the extent available, such
certificates shall provide that there shall be no termination, non-renewal,
modification or expiration of such coverage without thirty (30) days prior
written notice to Landlord. In the event of any failure by Tenant to cause
General Contractor to comply with the provisions of this Paragraph 8, Landlord
may, at is option, upon notice to Tenant, suspend the Tenant Improvements until
such time as there is full compliance with this Paragraph 8.


(ii) Schedule of Insurance Coverages. The following shall constitute the
“Schedule of Insurance Coverage” :


- 49 –

--------------------------------------------------------------------------------





(a) Workers’ Compensation Insurance. Coverage complying with the law of the
State of California and Employer’s Liability insurance with a limit of
$1,000,000.00 each accident, including without limitation occupational disease
coverage with a limit of $1,000,000.00 per person subject to aggregate limit of
$1,000,000.00 per annum.


(b) Comprehensive Automobile Liability Insurance. $1,000,000.00 combined single
limit of liability for bodily injuries, death and property damage resulting from
any one occurrence, including without limitation allowed, hired and non-owned
vehicles.


        (c) Commercial General Liability Insurance. A minimum limit of
$2,000,000 per occurrence and $4,000,000 in the aggregate for property damage,
personal injuries, or deaths of persons occurring in or about the Premises
including without limitation the following coverages:


(1) Premises and Operations;


(2) Completed Operations for three (3) years after completion of the Tenant
Improvements;


(3) Broad Form Comprehensive General Liability Endorsement, Personal Injury
(with employment and contractual exclusions deleted) and Broad Form Property
Damage Coverage;


(4) Independent Contractors; and


(5) Delete Exclusions relative to Collapse, Explosion and Underground Property
Damage Hazards;


(d) Builder’s Risk Insurance. Tenant shall procure, pay for, and maintain
all-risk builder’s risk insurance (or comparable form) for the full insurable
value of all labor and materials incorporated into the construction of the
Tenant Improvements, while at the construction site and/or staging area awaiting
erection and during erection, until completion and acceptance. Insurance is to
cover real and personal property after it is received at the construction site
and/or staging area but not while otherwise stored off-site or in transit. The
policy so purchased shall insure Landlord, Tenant, General Contractor, and all
subcontractors, as their interest may appear, and shall be so written as to
provide for reimbursement, in the event of claim for loss or damage, for the
entire cost of repairing or replacing, reconditioning, or re-erecting the
property lost or damaged with materials of similar kind and quality, including,
but not by way of limitation, the cost of materials, labor, supervision,
engineering and transportation.


(e) Miscellaneous.


(1) Any insured loss or claim of loss pursuant to this Paragraph 8 shall be
adjusted by Landlord, and any settlement payments shall be made payable to
Landlord as trustee for the insureds, as their


- 50 –

--------------------------------------------------------------------------------



interest may appear, subject to the requirements of any applicable mortgages
clause. Upon the occurrence of an insured loss or claim of loss, monies received
will be held by Landlord who shall make distribution in accordance with an
agreement to be reached in such event between Landlord and Tenant. If the
parties are unable to agree between themselves on the settlement of the loss,
such dispute shall be submitted to a court of competent jurisdiction to
determine ownership of the disputed amounts but the Tenant Improvements shall
nevertheless progress during any such period of dispute without prejudice to the
rights of any party to the dispute.


(2) Landlord shall not insure or be responsible for any loss or damage to any
property owned, rented or leased by General Contractor, all subcontractors, or
their employees, servants or agents.


(f) Certificate of Insurance. All certificates of insurance required to be
delivered to Landlord as set forth herein from General Contractor or any
subcontractor shall name Landlord as an additional insured as its interest may
appear.


9. Substantial Completion; Commencement Date.


(i) Determination of Substantial Completion. Tenant shall diligently proceed
with the construction of the Tenant Improvements and shall achieve Substantial
Completion with respect to the Tenant Improvements on or before January 1, 2021,
as such date may be extended by Landlord Delays or Excused Delays. "Substantial
Completion" shall be deemed to have occurred on the date upon which both of the
following have occurred: (i) the Tenant Improvements are complete as certified
by Tenant’s Architect, as the architect of record, in accordance (in all
material respects) with the Working Drawings and governmental approvals and
permits; and (ii) a temporary certificate of occupancy (or its local equivalent
or other like governmental approval) permitting Tenant to legally occupy the
Premises (the “TCO”) has been authorized for issuance. Tenant shall take all
necessary measures to obtain and deliver to Landlord a final certificate of
occupancy within ninety (90) days after Substantial Completion.


(ii) Commencement Date. As soon as Substantial Completion has been achieved,
Tenant shall notify Landlord in writing (i) of the date of receipt of the TCO,
(ii) that the Tenant Improvements are Substantially Complete as certified by
Tenant’s Architect, in accordance (in all material respects) with the Working
Drawings and permits. Provided that Landlord has delivered the Premises to
Tenant in the Required Condition, the “Commencement Date,” shall be the earlier
of January 1, 2021, as such date may be extended by Landlord Delay or Excused
Delays, or the date of Substantial Completion. If Substantial Completion has
occurred on or before January 1, 2020 but Landlord has not delivered the
Premises to Tenant in the Required Condition, the Commencement Date shall be the
date upon which Landlord has delivered the Premises to Tenant in the Required
Condition. The failure of Tenant to occupy the Premises as of the Commencement
Date, as finally determined after the cessation of any Excused Delays and
Landlord’s delivery of the Premises to Tenant in the Required Condition, shall
not serve to relieve Tenant of obligations arising on the Commencement Date or
to delay the payment by Tenant of Base Rent and other amounts due under this
Lease.


(iii) Acceptance. Tenant shall, within ten (10) business days after receipt of
Landlord’s written demand, execute and deliver to Landlord a letter of
acceptance of delivery of the


- 51 –

--------------------------------------------------------------------------------



Premises and confirmation of the Commencement Date, as finally determined after
the cessation of any Excused Delays and Landlord’s delivery of the Premises to
Tenant in the Required Condition.


(iv) Acknowledgement of Rent Commencement. Tenant acknowledges that, as of the
Commencement Date, as finally determined after the cessation of any Excused
Delays and Landlord’s Delivery of the Premises in the Required Condition, Base
Rent shall be paid pursuant to Paragraph 4 of the Lease.


(v) Landlord Delays. For purposes of this Work Letter, “Landlord Delay” shall
mean an actual delay resulting from (i) Landlord's failure to diligently
commence and complete the Landlord’s Work; (ii) Landlord’s failure to approve or
reasonably disapprove (pursuant to the terms of this Work Letter) any item
requiring Landlord's approval or disapproval within the time period provided for
such approval or disapproval in this Work Letter; and (iii) any material
disruption to or unreasonable interference with the construction of the Tenant
Improvements caused by Landlord's employees, agents or contractors.


10. Project Representatives. Landlord shall designate a party to serve as
Landlord's representative, and Tenant shall designate a party to serve as
Tenant's representative during the design and construction of the Landlord Work.
All communications between Landlord and Tenant relating to the design and
construction of the Tenant Improvements shall be forwarded to or made by such
party's representative.


11. Warranties. 


        (a) Limited Warranty of Building Systems. Commencing with the date of
Landlord’s delivery of possession of the Premises to Tenant in the Required
Condition, and continuing for the first six (6) months of the Term of the Lease,
Landlord warrants that the Building Systems and the Building Structure shall be
in good working order and repair. If, during the first six (6) months of the
Term, any Building System or component of the Building Structure is not in the
condition required by the foregoing sentence, Tenant shall notify Landlord of
the need for repair, and the repair shall be completed at no cost to Tenant.
Notwithstanding the foregoing, in no event shall Landlord be responsible for any
repair or replacement of the Building Systems to the extent that the same is a
result of the negligence or willful misconduct of Tenant or Tenant’s employees,
agents or contractors.


        (b) Warranty of the Landlord’s Work. Within thirty (30) days after the
Commencement Date, as finally determined after the passage of any Excused Delays
and Landlord’s delivery of the Premises to Tenant in the required Condition,
Tenant shall have the right to submit a written "punch list" to Landlord,
setting forth any defective item of construction in the Landlord’s Work, and
Landlord shall promptly cause such items to be corrected. Notwithstanding
anything to the contrary contained herein or in the Lease, Tenant's acceptance
of the Premises or the submission of a "punch list" with respect to the
Landlord's Work shall not be deemed a waiver of Tenant's right to have defects
in the Landlord's Work or the Premises which are discovered by Tenant within
twelve months after the Commencement Date, repaired at no cost to Tenant. Tenant
shall give notice to Landlord whenever any such defect becomes reasonably
apparent during the six (6) month period, and Landlord shall repair such defect
as soon as practicable.


        (c) Roof Warranty. Notwithstanding the provisions of Section 11(b) above
to the contrary with respect to the Landlord’s Work, Landlord, at no cost to
Tenant, shall obtain from Landlord’s roofing contractor a twenty (20) year
warranty on the new roof and membrane.
EXHIBIT A TO ADDENDUM 3


- 52 –

--------------------------------------------------------------------------------





O. R. H VA C
2036 Foxworthy Ave.
San Jose Ca. 95124
Lic. 1038149 May 13, 2020


Inspection report for: 44370 Christy Fremont Ca


AC 9 Carrier M: 48HJD012-671
S/N:3001G34330
Notes:
need to replace blower motor contractor, 4)20x20x2 air filters to replace,
evaporator coil to be wash, condenser coil to get wash, access panels for blower
motors and compressors have several extra screw hole which creates possible
water leaks into building
Belt: A-53 ok and it has a spare inside.
TOTAL COST: $910.00


AC 35 A Carrier M:48HJD017-691AA (15 ton)
S/N: 4301F19056
Notes: Compressor No. 1 out of order (10 ton compressor,  unit running on 1/3 of
capacity), economizer filters are corroded and need to get replaced, blower
motor contactor to replace(3 pole, 30 amp, 24V coil) need to add wood blocks for
condensation drain line that are missing Air filters: 4)20x20x2 4)16x20x2 Belt:
1) BX48
Possible unit replacement.
TOTAL COST FOR UNIT REPLACEMENT: $42,000.00


AC 38 Trane M:YCD171C4 LBBB
S/N:631101638D
Notes: combustion blower motor not working, condenser fan motor No. 1 out of
order with broken fan blade, need to wash condenser and evaporator coils. Unit
under fair conditions.
Air Filters: 4)20x25x2, 2)20x20x2
Belt: BX-68
TOTAL COST: $2,150.00


AC-37 Carrier M:48HJD006-641
S/N: 4001G25044
Notes: disabled economizer and broken air filter.
Filters: 2)16x25x2
Belt: A-40
TOTAL COST: $1,660.00

AC 35 B Carrier
M:48HJD017-691AA
S/N:4201F17491
Notes: Circuit No. 1 without any refrigerant charge will need to find leak and
repair and recharge with 20 lbs. of R-22.


- 53 –

--------------------------------------------------------------------------------



Also suspect a restriction on circuit No. 2, possible defective TXV.
Need to wash evaporator and condenser coils.
Need economizer air filters (3) 20x20x1
Filters:416x20x1 4)20x20x1
Belt: B-48
TOTAL COST: $4,300.00


AC10 Carrier
M:48HJD006-641
S/N:2901G25228
Notes: need to wash condenser coil, belt to replace.
Filters: 2)16x25x2
Belt: A-38
TOTAL COST: $560.00


AC11 Carrier
M:48HJD007-641
S/N:3001G22491
Notes: Need to wash condenser coil.
Filters:2)16x25x2
Belt: A-38
TOTAL COST: $351.00


AC 33 Carrier
M:48HJD012-671AA
S/N:4101G34164
Notes: Bad condenser fan motor No.2, condensation drain outlet rounded out and
broken P trap, filter access door broken without hinges, compressor access panel
in very bad conditions with too many hole that doesn’t secure evenly on unit.
Unit in bad shape.
Filters: 4)20x20x2
Belt:A-53
TOTAL COST: $1,875.00


AC 34 Carrier
M38HJD012-671Aa
S/N: 4101G34165
Notes: Compressor No.2 Shorted to ground and need replacement.
Need to wash condenser coil, filter access door broken hinges, economizer filter
broken off.
Filters: 4)20x20x2
Belt: A-53
TOTAL COST: $4,750.00


AC 36 Carrier
M:48HJD017-691AA
Notes: Stage number 2 locked out need to troubleshoot, blower motor shave to
replace, need to wash condenser coil,
air filters for economizer needed (3), wood blocks for condensation drain (2)
Filters: 4) 20x20x2 4)16x20x2


- 54 –

--------------------------------------------------------------------------------



Belt: B-48
TOTAL COST: $1,460.00
AC 7 Carrier
M: 42GX024040301
S/N: 0901G14543
Notes: induced draft blower motor not operating.
Filters: 2)12 x20x1
TOTAL COST: $1,190.00


A/C 5 Carrier
M:48HJD008-631
S/N: 0300G30346
Notes: need to wash condenser coil.
Air filters: 4)16x20x2
Belt: A-48
TOTAL COST: $560.00


AC 4 Carrier
M:48HJD007-631
S/N:3700G20240
Notes: economizer filter to get replaced.
Air filters: 2)16x25x2
Belt: A-38
TOTAL COST: $710.00


AC 8 Carrier
M:47GX-024040301
S/N: 3299G11135
Notes: need to wash condenser coil, economizer filter is broken, cooling cycle
locked out by economizers actuator, air filters access door is broken by hinges.
Air filters: 2)12x20x2
TOTAL COST: $2,620.00


AC 36 B Carrier
M:48HJD017-691AA
S/N :4301F19054
Notes: circuit No. 1 (10 ton compressor) without refrigerant charge, need to
search for leak, repair and recharge with 20 lbs of R-22. Unit is running on 1/3
of capacity. Need to wash condenser coil.
Air filters: 2)20x20x2 4)16x20x2
Belt: B-48
TOTAL COST: $2,100.00


AC 30 Carrier
M:48HJD005-641
S/N 3401G22413
Notes: induced draft motor and capacitor to replace, condenser coil to wash.
Air filters: 2)17x25x2


- 55 –

--------------------------------------------------------------------------------



Belt: A-36
TOTAL COST: $1,120.00


AC 23 A Carrier
M:48HJD025
S/N:3001F98995
Notes: condenser coil in bad shape (aluminum fins falling off) need replacement.
Air filters: 4)20x20x2 4)16x20x2
Belt: B-50
TOTAL COST: $8,760.00


AC 6 Carrier
M:48HJD008-631
S/N 1600G30223
Notes: condenser coil to wash, heater down due to bad induced draft motor and
capacitor.
Air filters: 4)16x20x2
Belt: A-48
TOTAL COST: $1,320.00


AC 3 Careier
M:48HJD005-631
S/N:0601G24617
Notes: wash condenser coil.
Air filters: 2)16x15x2
Belt:A-36
TOTAL COST: $540.00


AC Server Room Carrier
M: 50 HC-D17C7A6A6B0GO
S/N:2713P17164
Notes: CC1 & CC2 to get replaced (2 pole, 24 V, 30 amp), need to wash condenser
coils. UNIT IN GOOD SHAPE.
Air filters: 6)20x25x2
Belt:1)BX-48
TOTAL COST: $985.00


AC 2 Carrier
M:48HJD005-631
S/N:0601G24622
Notes: condenser coil to wash, low refrigerant charge, on cooling cycle
temperature differential too small.
Air filters:2)16x25x2
Belt:A-36
TOTAL COST: $825.00


AC 1 Carrier
M:50GS036-301
S/N: 6501G10801 Cooling only


- 56 –

--------------------------------------------------------------------------------



Notes: Need compressor contactor (2 pole )
Unit in poor conditions.
Air filters: 2)14x20x1
TOTAL COST: $395.00
AC 31 Carrier
M: 48HJD009-631
S/N:1301G34334
Notes: induced draft motor to replace
Condenser fan motor in very poor conditions, aluminum fins falling off, need
replacement.
Belt: need spare A-48
Filters:4)16x20x2
TOTAL COST: $4,415.00


AC (not numbered) Carrier
M:48HJD025
S/N:3001F98996
Notes: condenser coil in bad conditions and lose on one end, screws missing
Need blower motor sheave and belt.
Filters: 4)20x20x2 4)16x20x2
Belt: BX-48
TOTAL COST: $8,682.00


AC12 Carrier
M:48HJD009-631
S/N:1801G33156
Notes: compressor No. 2 not running due the defective high and low pressure
switches.
Need to wash condenser coil.
Economizer disabled and missing air filter, need to replace.
Need belt 1)A-48
Filters: 4)16x20x2
TOTAL COST: $2,695.00


MAU-6 heater/ swamp cooler combination Captive Air Systems
M:A1-D500-G10
Job#154012
Notes: Not operating, unit looks like it has been abandoned and could not find
controls for it.
Washable air filters.
Belt: BX-44
NEED FURTHER INVESTIGATION.


AC28-B Carrier
M:48HJD017
S/N: 4101F15859
Notes: disabled heater, circuit board has a disconnected harness need to
troubleshoot. It looks that this unit has been assigned for cooling only.
Condenser coil to wash.
Air filters: 4)20x20x2 4)16x20x2
Belt: B-48


- 57 –

--------------------------------------------------------------------------------



NTE COST: $1,480.00


Trane Split system
M:2TTA0060A4000AA
S/N:402585P3F
Air Handler Climate Changer
M:X1D397A
Air filter: bag filter type 24x24x12”
Notes: condenser has different type of controlling devices and temperature
sensors. Need to add an independent thermostat to cycle system under normal
conditions.
System also has heating strips inside ductwork.
Belt: 1)B-47
TOTAL COST: $1,760.00


Heater -1 Modine Manufacturing Co.
M:HFG100AMRLN40F2
S/N:1014801-0214
Notes: heater has an attached condensing unit (4 ton) both pieces of equipment
operate normally. Both units are old and rusted especially heater has a very
large amount of rust on the top panels.
Possible water leaks. Units to get replaced.
Belt: A-38
Air filters: 4)16x25x2
TOTAL COST: $18,880.00


AC 13 Carrier
M:48HJD008-641
S/N:3101G33089
Notes: compressor number 2 not running due to a lock out from high and low
pressure switches.
Need to replace compressor contactor number one (2 pole)
Inducer motor out of order on heater.
Need to wash condenser coil.
Air filters: 4)16x20x2
Belt: A-48
TOTAL COST:2,240.00


AC 14 Carrier
M:48HJD006-641
S/N:2901G25233
Notes: need to replace blower motor sheave.
Need to wash condenser coil.
Air filters: 2)16x25x2
Belt: A-38
TOTAL COST: $1,250.00


AC18-A Carrier
M: 38HJD017-691AA
S/N:4301F18998
Notes: bad inducer blower motor.


- 58 –

--------------------------------------------------------------------------------



Compressors 1 & 2 locked out due to high and low pressure switches, both
circuits are charged and pressurized.
Need to replace blower motor sheave.
Filters: 4)20x20x2 4)16x20x2
Belt: BX-48
TOTAL COST: $1,820.00
AC 29 Carrier
M:48HJD006-841
S/N:3401G22420
Notes: Inducer motor for heater out of order.
Condenser coil needs to get washed.
Air filters: 2)16x25x1
Belt:A-38
TOTAL COST: $1,345.00


AC without number abandoned Carrier
M:48HJE009-S-631
S/N:1401G30242
Notes: it looks like they have been taking parts out of unit.
Curb cover next to unit. Remove unit off roof and disposal and cover curb.
TOTAL COST: $2,340.00


AC 24 Carrier
M:48HJD009-631
S/N:1201G30251
Notes: main circuit bard failed to start up burners for heater.
Poor subcooling over all due to the condenser coil that’s in very bad shape and
aluminum fins falling off, recommend replacing coil.
Air filters: 4)16x20x2
Belt: A-48
TOTAL COST: $6,160.00


AC 22 Carrier
M:48HJD0005-641
S/N:3401G22419
Notes: need to wash condenser coil.
Economizer missing components and air filter. Need a new one.
Air filters: 2)16x25x2
Belt:A-36
TOTAL COST: $2,780.00


AC 15 Carrier
M:48HJD007-641
S/N: 3001G22488
Notes need to wash condenser coil, replace belt.
Air filters: 2)16x25x2
Belt: A-40
TOTAL COST: $560.00


- 59 –

--------------------------------------------------------------------------------





AC 16 Carrier
M:48HJD007-641
S/N:3001G22489
Notes: unit in fair conditions, need to replace belt.
Air filters: 2)16x25x2
Belt: A-38
TOTAL COST: $410.00


AC 17 Carrier
M: 48HJD006-641
S/N:2901G25226
Notes: unit runs too noisy due to blower wheel out of balance, need to get
replaced.
Air filters: 2)16x25x2
Belt: A-40
TOTAL COST: $1,630.00


AC 23 Carrier
M:48HJD007–641
S/N:3201G24499
Notes: Blower motor has open windings.
No refrigerant charge, no visible leak found.
Control wires disconnected.
Disabled economizer.
Recommend replacing unit.
Air filters: 2)16x25x2
Belt: A-36 not correct belt size inside.
TOTAL COST: $18,542.00

AC 20 Carrier
M:48HJD006-641
S/N:4001G25035
Notes: need to wash condenser coil.
Air filters:2)16x25x2
Belt: A-40
TOTAL COST: $560.00


AC 21 York
M:ZXG12D4B1AA1A111A1
S/N: N1E4714315
Notes: circuit number one tripped on high head pressure, recommend replacing
switch and wash condenser coil.
Unit used for cooling only, there’s no gas connection to it.
Air filters: 4)20x20x2
Belt: A-50
TOTAL COST: $1,410.00


AC 18 Carrier


- 60 –

--------------------------------------------------------------------------------



M:48HJD007-641
S/N: 3001G22487
Notes: unit running ok under fair conditions.
Air filters:2)16x25x2
Belt: A-38
TOTAL COST: $385.00




AC 19 Carrier
M:48HJD006-641
S/N:2901G2522
Notes: induced fan motor out of order, heater out.
Condenser coils aluminum fins falling off by control panel.
Economizer disabled. Need to replace unit.
Air filters:2)16x25x2
Belt: A-40
TOTAL COST: $18,542.00

Sanyo Mini-split No. 1
M:C3632
Notes: System low in refrigerant charge, need to find leak and recharge.
Total cost: $1,320.00


Sanyo Mini-split No.2
M:C3632
Notes: cooling only running ok.
Serial numbers not legible.
Indoor units


This is only to repair air conditioning equipment. Specifically Excluded:
Permits and Associated Fees, Mechanical Engineering, Design Drawings, Structural
Engineering and Fire Safety Wiring
One year warranty on parts and labor. Five years on compressor only.
NOTE: Overall inspection on exhaust systems, building is currently running on a
very large amount of negative static pressure due to 7 big exhaust fans vs. 3
big swamp coolers as of make up air into the whole building.
Make up air is needed to compensate conditions of air balance, not to mention
the rest of smaller exhaust fans running all at once or when needed.
Mechanical calculations are needed to prevent future problems.


Oscar Rojas.
EXHIBIT B to ADDENDUM 3


- 61 –

--------------------------------------------------------------------------------





(see attached)




- 62 –

--------------------------------------------------------------------------------





ADDENDUM 4


MOVE-OUT CONDITIONS


ATTACHED TO AND A PART OF THE LEASE
DATED JUNE _____, 2020 BETWEEN




DPIF2 CA 20 CHRISTY STREET, LLC
and


BLOOM ENERGY CORPORATION


Per Paragraph 21 of the Lease, Tenant is obligated to check and address prior to
move-out of the Premises the following items. Landlord expects to receive, and
Tenant must deliver, the Premises broom clean and in the same condition as
received by Tenant, subject to the exceptions listed in Paragraph 21 of the
Lease. The following list is designed to assist Tenant in the move-out
procedures but is not intended to be all inclusive.


1. All lighting must be placed into good working order. This includes
replacement of bulbs, ballasts, and lenses as needed.


2. All truck doors and dock levelers must be serviced and placed in good
operating order. This includes without limitation the necessary replacement of
any dented truck door panels and adjustment of door tension to insure proper
operation. All door panels which are replaced must be painted to match the
Building standard.


3.All structural steel columns in the warehouse and office will be inspected by
Landlord for damage. If Landlord reasonably determines that there has been
damage caused by Tenant, its agents, employees or contractors, Landlord shall
hire a structural engineer to inspect such columns. If the structural engineer
determines that repairs are required and that the repairs arise out of the
negligence or willful misconduct of Tenant, Tenant shall make such repairs with
a contractor reasonably approved by Landlord prior to commencement to the repair
work.


4. Heating/air-conditioning systems must be placed in good working order,
including without limitation the necessary replacement of any parts to return
the unit to a well-maintained condition. This includes without limitation
warehouse heaters and exhaust fans. Upon move-out, Landlord will have an exit
inspection performed by a certified mechanical contractor to determine the
condition.


5. All holes in the sheet rock walls must be repaired prior to move-out.


6. The carpets and vinyl tiles must be in a clean condition and shall not have
any holes or chips in them. Landlord will accept normal wear on these items
provided they appear to be in a maintained condition.


7. Facilities shall be returned in a clean condition which shall include without
limitation cleaning of the coffee bar, restroom areas, windows, and other
portions of the space.




- 63 –

--------------------------------------------------------------------------------



8. The warehouse must be in broom clean condition with all inventory and racking
removed. There shall be no protrusion of anchors from the warehouse floor and
all holes must be appropriately patched. If machinery/equipment is removed, the
electrical lines must be properly terminated at the nearest junction box.


9. All exterior windows with cracks or breakage must be replaced, unless cracks
or breakage was caused by Landlord.


10.  The Tenant shall provide keys for all locks on the Premises, including
front doors, rear doors, and interior doors.


11. Items that have been added by the Tenant and affixed to the Building shall
remain the property of Landlord, unless agreed otherwise. This shall include but
is not limited to mini-blinds, air conditioners, electrical, water heaters,
cabinets, flooring, etc. Please note that if modifications have been made to the
space, such as the addition of office areas, Landlord retains the right to have
the Tenant remove these at Tenant’s expense, subject to the provisions of
Paragraph 12 of the Lease.


12. All electrical systems must be left in a safe condition that conforms to
code. Bare wires and dangerous installations must be corrected prior to
move-out.


13. All plumbing fixtures must be in good working order, including without
limitation the water heater. Faucets and toilets must not leak.


14. All dock bumpers must be left in place and well secured.


15.  The concrete slab must be free of embedded items (such as rails, metal
plates, etc.) and repaired: such embedded items shall be removed and the
resulting depression/hole filled with an appropriate epoxy resin; provided
however, that anchor bolts shall be either (i) completely removed or (ii) cut
down to a minimum of ¼” below the top of the slab, with the resulting
depression/hole caused by the actions identified in clauses (i) and (ii) filled
with an appropriate epoxy resin.


ADDENDUM 5


- 64 –

--------------------------------------------------------------------------------





RENEWAL OPTIONS


ATTACHED TO AND A PART OF THE LEASE
DATED JUNE _____, 2020 BETWEEN


DPIF2 CA 20 CHRISTY STREET, LLC
and
BLOOM ENERGY CORPORATION




(a)Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term (as such terms are defined below), (x)
Tenant is the Tenant originally named herein, or is a Permitted Transferee,
(y) Tenant or a Permitted Transferee actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists, or would exist but for the passage of time or
the giving of notice, or both; then Tenant shall have the right to extend the
Lease Term for an additional term of five (5) years (such additional term is
hereinafter called the "First Extension Term") commencing on the day following
the expiration of the Lease Term (hereinafter referred to as the "Commencement
Date of the First Extension Term"). Tenant must give Landlord written notice
(hereinafter called the "First Extension Notice") of its election to extend the
term of the Lease Term at least nine (9) months, but not more than twelve (12)
months, prior to the scheduled expiration date of the Lease Term.


(b) Provided that as of the time of the giving of the Second Extension Notice
and the Commencement Date of the Second Extension Term(as such terms are defined
below), (x) Tenant is the Tenant originally named herein, or is a Permitted
Transfer, (y) Tenant or a Permitted Transferee actually occupies all of the
Premises initially demised under this Lease and any space added to the Premises,
and (z) no Event of Default exists or would exist but for the passage of time or
the giving of notice, or both and provided Tenant has exercised its option for
the First Extension Term; then Tenant shall have the right to extend the Lease
Term for an additional term of five (5) years (such additional term is
hereinafter called the "Second Extension Term") commencing on the day following
the expiration of the First Extension Term (hereinafter referred to as the
"Commencement Date of the Second Extension Term"). Tenant shall give Landlord
written notice (hereinafter called the "Second Extension Notice") of its
election to extend the term of the Lease Term at least nine (9) months, but not
more than twelve (12) months, prior to the scheduled expiration date of the
First Extension Term.


(c)The Base Rent payable by Tenant to Landlord during the First Extension Term
shall be the Fair Market Rent, as defined and determined pursuant to Paragraph
(e) below.


(d) The Base Rent payable by Tenant to Landlord during the Second Extension Term
shall be the
the Fair Market Rent, as defined and determined pursuant to Paragraph (e) below.


(e)The term "Fair Market Rent" shall mean the Base Rent, expressed as an annual
rent per square foot of floor area, which Landlord would have received from
leasing the Premises (based on recent comparable transaction in the market where
the Building is located) for the Extension Term to an unaffiliated person which
is not then a tenant in the Building, assuming that such space were to be
delivered in "as-is" condition, and taking into account the rental which such
other tenant would most likely have paid for such premises, including market
escalations. Fair Market Rent shall not be reduced by reason of any costs or
expenses saved by Landlord by reason of Landlord's not having to find a new
tenant for the Premises (including without limitation brokerage commissions,
cost of improvements


- 65 –

--------------------------------------------------------------------------------



necessary to prepare the space for such tenant's occupancy, rent concession, or
lost rental income during any vacancy period). Fair Market Rent means only the
rent component defined as Base Rent in the Lease and does not include
reimbursements and payments by Tenant to Landlord with respect to operating
expenses and other items payable or reimbursable by Tenant under the Lease. In
addition to its obligation to pay Base Rent (as determined herein), Tenant shall
continue to pay and reimburse Landlord as set forth in the Lease with respect to
such operating expenses and other items with respect to the Premises during the
Extension Term. The arbitration process described below shall be limited to the
determination of the Base Rent and shall not affect or otherwise reduce or
modify the Tenant's obligation to pay or reimburse Landlord for such operating
expenses and other reimbursable items.


(f)Within thirty (30) days of receipt of Tenant’s First Extension Notice or
Tenant’s Second Extension Notice, Landlord shall notify Tenant of its good faith
determination, taking into consideration the factors listed in the previous
paragraph, of the Fair Market Rent, without reference to the Base Rent payable
by Tenant during the last year of the initial Lease Term or the last year of the
First Extension Term, as applicable. Tenant shall advise Landlord of any
objection within ten (10) business days of receipt of Landlord's notice. Failure
to respond within the ten (10) day period shall constitute Tenant's rejection of
such Fair Market Rent. If Tenant objects or is deemed to have objected, Landlord
and Tenant shall commence negotiations to attempt to agree upon the Fair Market
Rent within thirty (30) days following Landlord's receipt of Tenant's notice. If
the parties cannot agree, each acting in good faith, then the arbitration
procedure provided below shall determine the Fair Market Rent.


(g)Arbitration to determine the Fair Market Rent shall be in accordance with the
Real Estate Valuation Arbitration Rules of the American Arbitration Association.
Unless otherwise required by state law, arbitration shall be conducted in the
metropolitan area where the Building is located by a single arbitrator
unaffiliated with either party. Either party may elect to arbitrate by sending
written notice to the other party and the Regional Office of the American
Arbitration Association within five (5) days after the thirty (30) day
negotiating period provided in Paragraph (d), invoking the binding arbitration
provisions of this paragraph. Within ten (10) business days of receipt of the
identity of the arbitrator, Landlord and Tenant shall each submit to the
arbitrator their respective proposal of Fair Market Rent. The arbitrator must
choose between the Landlord's proposal and the Tenant's proposal and may not
compromise between the two or select some other amount. The cost of the
arbitration shall be paid by Landlord if the Fair Market Rent is that proposed
by Tenant and by Tenant if the Fair Market Rent is that proposed by Landlord;
and shall be borne equally otherwise. If the arbitrator has not determined the
Fair Market Rent as of the end of the Lease Term, Tenant shall pay one hundred
five percent (105%) of the Base Rent in effect under the Lease as of the end of
the Lease Term until the Fair Market Rent is determined as provided herein. Upon
such determination, Landlord and Tenant shall make the appropriate adjustments
to the payments between them.


(h)The parties consent to the jurisdiction of any appropriate court to enforce
the arbitration provisions of this Addendum and to enter judgment upon the
decision of the arbitrator.


(i)Except for the Base Rent as determined above, Tenant's occupancy of the
Premises during the First Extension Term and Second Extension Terms shall be on
the same terms and conditions as are in effect immediately prior to the
expiration of the initial Lease Term or the First Extension Term; provided,
however, Tenant shall have no further right to extend the Lease Term pursuant to
this addendum or to any allowances, credits or abatements or options to expand,
contract, renew or extend the Lease.


(j)If Tenant does not send the First Extension Notice within the period set
forth in Paragraph (a), Tenant's right to extend the Lease Term for the First
Extension Term and Second Extension Term shall automatically terminate. If
Tenant does not give the Second Extension Notice


- 66 –

--------------------------------------------------------------------------------



within the period set forth in paragraph (b) above, Tenant's right to extend the
Lease Term for the Second Extension Term shall automatically terminate. Time is
of the essence as to the giving of the First Extension Notice and Second
Extension Notice and the notice of Tenant’s objection under Paragraph (d).


(k)Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the First Extension Term and the Second Extension Term. The
Premises shall be tendered on the Commencement Date of the First Extension Term
and the Commencement Date of the Second Extension Term in "as-is" condition.


(l)If the Lease is extended for the First Extension Term and the Second
Extension Term, then Landlord shall prepare and Tenant shall execute an
amendment to the Lease confirming the extension of the Lease Term and the other
provisions applicable thereto.


(m)If Tenant exercises its right to extend the term of the Lease for the First
Extension Term or Second Extension Term pursuant to this Addendum, the term
"Lease Term" as used in the Lease, shall be construed to include, when
practicable, such Extension Term except as provided in Paragraph (j) above.


        (n)  The determination of Base Rent does not reduce the Tenant's
obligation to pay or reimburse Landlord for Operating Expenses and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Operating Expenses and
other items with respect to the Premises during such Extension Term.




- 67 –

--------------------------------------------------------------------------------



ADDENDUM 6
FORM OF LETTER OF CREDIT
        
        ATTACHED TO AND A PART OF THE LEASE
        DATED JUNE _____, 2020 BETWEEN


        DPIF2 CA 20 CHRISTY STREET, LLC
        and
        BLOOM ENERGY CORPORATION
        
        (see attached)








- 68 –